Exhibit 10.2

 

 
Prepared by and Return to:
Christopher R. Gibson, Esq.
Archer & Greiner, P.C.
One Centennial Square
Haddonfield, NJ  08033
 






 
LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT
AND FIXTURE FILING


 
by
 
SAYREVILLE SEAPORT ASSOCIATES, L.P.,
a Delaware limited partnership,
as Mortgagor,
 
to and in favor of
 
NL INDUSTRIES, INC. and NL ENVIRONMENTAL MANAGEMENT SERVICES, INC.,
as Mortgagee


 
This document serves as a Fixture Filing under the New Jersey Uniform Commercial
Code, N.J.S.A. 12A:9-101, et seq.


 
Mortgagor's Organizational Identification Number 4450800
 
Location of Property
 
Borough:  Sayreville
County:  Middlesex County
State:  New Jersey




Lots 1, 4, 5 and 6, Block 257.01
Lot 1, Block 257.02
Lot 1, Block 275.02
Lot 3.04, Block 257



 
 
 

--------------------------------------------------------------------------------

 

LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT
AND FIXTURE FILING




THIS LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT AND FIXTURE FILING (this
"Mortgage") is made this 15th day of October, 2008, by SAYREVILLE SEAPORT
ASSOCIATES, L.P., a Delaware limited partnership ("Mortgagor"), with its main
office at c/o O'Neill Properties Group, L.P., 2701 Renaissance Boulevard,
4th Floor, King of Prussia, Pennsylvania 19406, in favor of NL INDUSTRIES, INC.,
a New Jersey corporation and NL ENVIRONMENTAL MANAGEMENT SERVICES, INC., a New
Jersey corporation, each with offices at 5430 LBJ Freeway, Suite 1700, Dallas,
TX  75240
(collectively, "Mortgagee").


ARTICLE 1


Certain Definitions; Granting Clauses; Secured Indebtedness


Section 1.1.  Principal Secured.  This Mortgage secures a loan made by Mortgagee
on the date hereof to Mortgagor in the principal amount of Fifteen Million and
No/100 Dollars ($15,000,000.00), plus such additional amounts as Mortgagee may
from time to time advance pursuant to the terms and conditions of this Mortgage,
with respect to an obligation secured by a lien or encumbrance prior to the lien
of this Mortgage or for the protection of the lien of this Mortgage, together
with interest thereon (the “NL Loan”).  Without limiting the scope of the
definition of Secured Indebtedness set forth in Section 1.5 hereof, this
Mortgage secures accrued and unpaid interest and the unpaid balances of advances
made by Mortgagee in accordance with the terms of this Mortgage for the payment
of taxes, assessments, maintenance charges and insurance premiums with respect
to the Property (as defined below), expenses incurred by Mortgagee for the
protection of the Property or the lien of this Mortgage, expenses incurred by
Mortgagee by reason of default by Mortgagor.


Section 1.2.  Certain Definitions and Reference Terms.  (a)  In addition to
other terms defined herein, each of the following terms shall have the meaning
assigned to it, such definitions to be applicable equally to the singular and
the plural forms of such terms and to all genders:


"Amended and Restated Agreement of Limited Partnership"  shall have the meaning
set forth in the Multi-Party Agreement.


“Bank Loan Agreement” means that certain Loan Agreement of even date herewith by
and between Mortgagor, as borrower, and Bank of America, as Administrative Agent
and on behalf of itself and on behalf of the other lenders party to the Bank
Loan Agreement.


“Bank Loan” means that certain $70,000,000.00 loan from Bank of America, as
Administrative Agent and on behalf of itself and on behalf of the other lenders
party to the Bank Loan Agreement.


“Bank Loan Documents” means the loan documents executed and delivered in
connection with the Bank Loan.


“Bank Mortgage” means that certain first priority Leasehold Mortgage,
Assignment, Security Agreement and Fixture Filing of even date herewith securing
the Bank Note and from Mortgagor to Bank of America, as Administrative Agent and
on behalf of itself and on behalf of the other lenders party to the Bank Loan
Agreement.


“Bank Note” means that certain Mortgage Note of even date herewith evidencing
the Bank Loan from Mortgagor to Bank of America as Administrative Agent and on
behalf of itself and on behalf of the other lenders party to the Bank Loan
Agreement.


“C Parcels Easement” shall have the meaning set forth in the Settlement
Agreement and Release.


"Ground Lease"  That certain Ground Lease Agreement by and between Mortgagor and
SERA.


"Intercreditor Agreement" shall mean that certain Intercreditor, Subordination
and Standstill Agreement of even date herewith among Mortgagor, Mortgagee and
Bank of America, as Administrative Agent on behalf of itself and on behalf of
the other lenders party to the Bank Loan Agreement.


"Mortgagor"  Sayreville  Seaport Associates, L.P., a Delaware limited
partnership, and its permitted successors and assigns.


"Multi-Party Agreement" shall mean that certain Multi-Party Agreement of even
date herewith by and among Mortgagor, Sayreville Seaport Associates Acquisition
Company, LLC, OPG Participation, LLC, J. Brian O’Neill, Mortgagee, Sayreville
PRISA II LLC and The Prudential Insurance Company of America, an insurance
company organized under the laws of the State of New Jersey acting solely on
behalf of, for the benefit of, and with its liability limited to the assets of
its insurance company separate account known as PRISA II, except as expressly
provided in Section 18 of the Multi-Party Agreement.


"NL Loan" shall have the meaning set forth in Section 1.1.


"NL Loan Documents" shall have the meaning set forth in Section 1.5 hereof.


"NL Note"                          The Mortgage Note dated of even date herewith
made by Mortgagor in favor of NL in the principal amount of $15,000,000.00,
bearing interest as therein provided, containing a provision for, among other
things, the payment of reasonable attorneys' fees and all other notes given in
substitution therefore or in modification, supplement, increase, renewal or
extension thereof, in whole or in part, all as the same may be from time to time
renewed, extended, supplemented, increased or modified and all other notes given
in substitution therefore, or in modification, renewal or extension thereof, in
whole or in part.


“Parcel B Easement” shall have the meaning set forth in the Settlement Agreement
and Release.


"Property” shall have the meaning set forth in Section 1.3 hereof.


"Prudential"  The Prudential Insurance Company of America, a New Jersey
corporation.


"Redevelopment Agreement"  shall have the meaning set forth in the Loan
Agreement.


“Settlement Agreement and Release” shall mean that certain Reinstated and
Amended Settlement and Release dated June 26, 2008 among Mortgagee, Mortgagor,
the Sayreville Economic and Redevelopment Agency (“SERA”) and the County of
Middlesex, New Jersey (the “County”), as amended by that Amendment to Reinstated
and Amended Settlement Agreement and Release dated as of September 25, 2008.


(b)         Any term used or defined in the New Jersey Uniform Commercial Code,
as in effect from time to time, and not defined in this Mortgage has the meaning
given to the term in the New Jersey Uniform Commercial Code, as in effect from
time to time, when used in this Mortgage; provided, however, if a term is
defined in Title 9 of the New Jersey Uniform Commercial Code differently than in
another title of the New Jersey Uniform Commercial Code, the term has the
meaning specified in Title 9.


Section 1.3.  Property.  In consideration of the provisions of this Mortgage and
the sum of TEN DOLLARS ($10.00) cash in hand paid and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by
Mortgagor, Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN
and SET OVER to Mortgagee the following: Mortgagor's interest in the Ground
Lease (together with all rights of Mortgagor thereunder), a memorandum which is
intended to be file of record with the County Clerk for Middlesex County
immediately prior to the recording of this Mortgage and the leasehold estate
created thereby in and to the real property described in Exhibit A which is
attached hereto and incorporated herein by reference (the "Land") together with
Mortgagor's interest under the Ground Lease in and to: (i) any and all
buildings, structures, improvements, alterations or appurtenances now or
hereafter situated or to be situated on the Land (collectively the
"Improvements"); and (ii) all right, title and interest of Mortgagor, now owned
or hereafter acquired, in and to (1) all streets, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to the Land or the Improvements; (2) any strips or gores
between the Land and abutting or adjacent properties; and (3) all water and
water rights, timber, crops and mineral interests on or pertaining to the Land
(the Land, Improvements and other rights, titles and interests referred to in
this clause (a) being herein sometimes collectively called the "Premises");
(b) Mortgagor's interest under the Ground Lease in and to all fixtures,
equipment, systems, machinery, furniture, furnishings, appliances, inventory,
goods, building and construction materials, supplies, and articles of personal
property, of every kind and character, tangible and intangible (including
software embedded therein), now owned or hereafter acquired by Mortgagor, which
are now or hereafter attached to or situated in, on or about the Land or the
Improvements, or used in or necessary to the complete and proper planning,
remediation, development, use, occupancy or operation thereof, or acquired
(whether delivered to the Land or stored elsewhere) for use or installation in
or on the Land or the Improvements, and all renewals and replacements of,
substitutions for and additions to the foregoing (the properties referred to in
this clause (b) being herein sometimes collectively called the "Accessories,"
all of which are hereby declared to be permanent accessions to the Land); (c)
all of Mortgagor's right, title and interest, if any, in, under and to (i) any
plans and specifications with respect to the redevelopment of the Premises; (ii)
Mortgagor's rights, but not liability for any breach by Mortgagor, under all
commitments (including any commitments for financing to pay any of the Secured
Indebtedness, as defined below), insurance policies (or additional or
supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the NL Loan Documents or from or through any state
or federal government sponsored program or entity), contracts and agreements for
the design, construction, operation or inspection of the Improvements and other
contracts and general intangibles (including but not limited to payment
intangibles, trademarks, trade names, goodwill, software and symbols) related to
the Premises or the Accessories or the operation thereof; (iii) deposits and
deposit accounts arising from or related to any transactions related to the
Premises or the Accessories (including but not limited to Mortgagor's rights in
tenants' security deposits, deposits with respect to utility services to the
Premises, and any deposits or deposit accounts or reserves hereunder or under
any other NL Loan Documents (hereinafter defined) for taxes, insurance or
otherwise), rebates or refunds of impact fees or other taxes, assessments or
charges, money, accounts, (including deposit accounts) instruments, documents,
promissory notes and chattel paper (whether tangible or electronic) arising from
or by virtue of any transactions related to the Premises or the Accessories (iv)
permits, licenses, franchises, certificates, development rights, commitments and
rights for utilities, and other rights and privileges obtained in connection
with the Premises or the Accessories; (v) leases, rents, royalties, bonuses,
issues, profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as extracted collateral produced
from or allocated to the Land including without limitation oil, gas and other
hydrocarbons and other minerals and all products processed or obtained
therefrom, and the proceeds thereof; and (vii) engineering, accounting, title,
legal, and other technical or business data concerning the Property which are in
the possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest; and (d) all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the NL Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; and (ii) all letter of credit rights
(whether or not the letter of credit is evidenced by a writing) Mortgagor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; (iii) all commercial tort claims
Mortgagor now has or hereafter acquires relating to the properties, rights,
titles and interests referred to in this Section 1.3; and (iv) other interests
of every kind and character which Mortgagor now has or hereafter acquires in, to
or for the benefit of the properties, rights, titles and interests referred to
above in this Section 1.3 and all property used or useful in connection
therewith, including but not limited to rights of ingress and egress and
remainders, reversions and reversionary rights or interests; and if the estate
of Mortgagor in any of the property referred to above in this Section 1.3 is a
leasehold estate, this conveyance shall include, and the lien and security
interest created hereby shall encumber and extend to, all other or additional
title, estates, interests or rights which are now owned or may hereafter be
acquired by Mortgagor in or to the property demised under the lease creating the
leasehold estate; TO HAVE AND TO HOLD the foregoing rights, interests and
properties, and all rights, estates, powers and privileges appurtenant thereto
(herein collectively called the "Property"), unto Mortgagee, its successors and
assigns, in trust, in fee simple forever, and to the terms, provisions and
conditions herein set forth, to secure the obligations of Mortgagor under the NL
Note and each of the other Loan Documents and all other indebtedness and matters
defined as "Secured Indebtedness" in Section 1.5 of this Mortgage, subject and
subordinate to the Bank Mortgage;


PROVIDED, HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to
Mortgagee with respect to the NL Loan the principal sum, including all
additional advances and all other sums payable by Mortgagor to Mortgagee under
the terms of the NL Loan Documents, and shall perform or cause to be performed
all the other terms, conditions, agreements and provisions contained in each of
the NL Loan Documents, all without fraud or delay or deduction or abatement of
anything or for any reason, then this Mortgage and the estate hereby granted
shall cease, terminate and become void and Mortgagee shall promptly deliver a
mortgage satisfaction piece to Mortgagor in recordable form.


Nothing in this Mortgage shall modify, amend or waive any of Mortgagor and
Mortgagee’s rights and obligations under the Settlement Agreement and Release.


Section 1.4.  Security Interest.  Mortgagor hereby grants to Mortgagee a
security interest in all of Mortgagor's interest in and to the Property which
constitutes personal property or fixtures, all proceeds and products thereof,
and all supporting obligations ancillary to or arising in any way in connection
therewith (herein sometimes collectively called the "Collateral") to secure the
obligations of Mortgagor under the NL Note and the other NL Loan Documents and
all other indebtedness and matters defined as Secured Indebtedness in
Section 1.5 of this Mortgage.  In addition to its rights hereunder or otherwise,
Mortgagee shall have all of the rights of a secured party under the New Jersey
Uniform Commercial Code as in effect from time to time, or under the Uniform
Commercial Code in force from time to time in any other state to the extent the
same is applicable law.


 
Section 1.5.  Secured Indebtedness, Notes, Loan Documents, Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following promissory note, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time:  (a) the NL Note
and (b) all indebtedness, liabilities, duties, covenants, promises and other
obligations whether joint or several, direct or indirect, fixed or contingent,
liquidated or unliquidated, and the cost of collection of all such amounts, owed
by Mortgagor to Mortgagee now or hereafter incurred or arising pursuant to or
permitted by the provisions of the NL Note and this Mortgage, or any other
document now or hereafter evidencing, governing, guaranteeing, securing or
otherwise executed in connection with the NL Loan evidenced by the NL Note,
including but not limited to any loan or credit agreement, letter of credit or
reimbursement agreement, tri-party financing agreement, the Intercreditor
Agreement, the Multi-Party Agreement, or among Mortgagor and Mortgagee
pertaining to the repayment or use of the proceeds of the loan evidenced by the
NL Note (the NL Note and this Mortgage as either of them may be from time to
time renewed, extended, supplemented, increased or modified, being herein
sometimes collectively called the "NL Loan Documents").  The indebtedness
referred to in this Section 1.5 is hereinafter sometimes referred to as the
"Secured Indebtedness" or the "indebtedness secured hereby."
 
 
ARTICLE 2


Representations, Warranties and Covenants


Section 2.1.  Mortgagor represents, warrants, and covenants as follows:


(a)       Payment and Performance.  Mortgagor will make due and punctual payment
of the Secured Indebtedness or shall cause the same to be due and punctually
paid.  Mortgagor will timely and properly perform and comply with all of the
covenants, agreements, and conditions imposed upon it by this Mortgage and will
not permit a default to occur hereunder.  Time shall be of the essence in this
Mortgage.


(b)       Title and Permitted Encumbrances.  Mortgagor has, in Mortgagor's own
right, and Mortgagor covenants to maintain, lawful, good and marketable title to
its interest in the Ground Lease and the leasehold estate created thereby
together with all other Property subject to this Mortgage.  Mortgagor is
lawfully seized and possessed of the Property and every part thereof, and has
the right to convey its interest in the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the Bank
Mortgage; (ii) the matters, if any, set forth in Schedule B-II of the
"marked-up" title commitment of Title Insurance Company No. ____________ (last
revised October 9, 2008), which are Permitted Encumbrances (as hereinafter
defined) only to the extent the same are valid and subsisting and affect the
Property, (iii) the liens and security interests evidenced by this Mortgage,
(iv) the C Parcels Easement and the Parcel B Easement; (v) statutory liens for
real estate taxes and assessments on the Property which are not yet due and
payable without premium or penalty; (vi) other liens and security interests (if
any) in favor of Mortgagee and (vii) SERA's fee interest in the Premises (the
matters described in the foregoing clauses (i), (ii), (iii), (iv), (v), (vi) and
(vii) being herein called the "Permitted Encumbrances").  Mortgagor, and
Mortgagor's successors and assigns, will warrant specially and forever defend
title to the Property, subject as aforesaid, to Mortgagee and its successors and
assigns, against the claims and demands of all persons claiming or to claim the
same or any part thereof by, through or under Mortgagor.  Mortgagor will
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Mortgagee.  Inclusion of any matter as a Permitted Encumbrance does
not constitute approval or waiver by Mortgagee of any existing or future
violation or other breach thereof by Mortgagor, by the Property or
otherwise.  If any right or interest of Mortgagee in the Property or any part
thereof shall be endangered or questioned or shall be attacked directly or
indirectly, Mortgagee (whether or not named as a party to legal proceedings with
respect thereto), is hereby authorized and empowered to take such steps as in
its discretion may be proper for the defense of any such legal proceedings or
the protection of such right or interest of Mortgagee, including but not limited
to the employment of independent counsel, the prosecution or defense of
litigation, and the compromise or discharge of adverse claims.  All expenditures
so made of every kind and character shall be a demand obligation (which
obligation Mortgagor hereby promises to pay) owing by Mortgagor to Mortgagee,
and Mortgagee shall be subrogated to all rights of the person receiving such
payment.


(c)       Taxes and Other Impositions.  Mortgagor will pay, or cause to be paid,
all taxes, assessments and other charges or levies imposed upon or against or
with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, as the same become due and
payable without premium or penalty, including but not limited to all real estate
taxes assessed against the Property or any part thereof, and shall deliver
promptly to Mortgagee such evidence of the payment thereof as Mortgagee may
require.  Notwithstanding the foregoing, Mortgagor shall not be required to pay
any such taxes, assessments, charges or other levies so long as Mortgagor shall
in good faith, and at its cost and expense, contest the amount or validity
thereof, or take other appropriate action with respect thereto, in good faith
and in an appropriate manner or by appropriate proceedings; provided that (a)
Mortgagor notifies Mortgagee in advance that Mortgagor intends to initiate such
proceedings, (b) such proceedings operate to prevent the collection of, or other
realization upon, the taxes, assessments, charges or other levies so contested,
(c) there will be no sale, forfeiture or loss of the Property during the
contest, (d) Mortgagee shall not be subjected to any claim, cost, liability or
expense as a result thereof, and (e) Mortgagor provides assurances satisfactory
to Mortgagee (including, without limitation, the establishment of an appropriate
reserve account with Mortgagee) of its ability to pay such taxes, assessments,
charges and other levies in the event Mortgagor is unsuccessful in its
contest.  Each such contest shall be promptly prosecuted to final conclusion or
settlement, and Mortgagor shall indemnify and save Mortgagee harmless against
all claims, cost, liability or expense as a result thereof or in connection
therewith.  Promptly after the settlement or conclusion of such contest or
action, Mortgagor shall pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.


(d)           Insurance.  Mortgagor shall obtain and maintain at Mortgagor's
sole expense: (1) mortgagee title insurance issued to Mortgagee covering the
Premises as required by Mortgagee, without exception for mechanics' liens; (2)
property insurance with respect to all insurable Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in "Special Form" (also known as
"all-risk") coverage and against any and all acts of terrorism and such other
insurable hazards as Mortgagee may require, in an amount not less than 100% of
the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent Mortgagor and Mortgagee
from becoming a coinsurer, such insurance to be in "builder's risk" completed
value (non-reporting) form during and with respect to any construction on the
Premises; (3) if and to the extent any portion of the Improvements are, under
the Flood Disaster Protection Act of 1973 ("FDPA"), as it may be amended from
time to time, in a Special Flood Hazard Area, within a Flood Zone designated A
or V in a participating community, a flood insurance policy in an amount
required by Mortgagee, but in no event less than the amount sufficient to meet
the requirements of applicable law and the FDPA, as such requirements may from
time to time be in effect; (4) general liability insurance, on an "occurrence"
basis against claims for "personal injury" liability, including bodily injury,
death or property damage liability,, for the benefit of Mortgagor and Mortgagee
as additional insured; (5) statutory workers' compensation insurance with
respect to any work on or about the Premises (including employer’s liability
insurance, if required by Mortgagee) covering all the employees of Mortgagor and
any contractor; (6) if there is a general contractor, commercial general
liability insurance, including products and completed operations coverage, and
in other respects similar to that described in clause 4 above, for the benefit
of the general contractor as named insured and Mortgagor and Mortgagee, as
additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the Premises (including employee’s
liability insurance, if required by Mortgagee) covering all the employees of the
general contractor and any contractor, and (7); such other insurance on the
Property and endorsements as may from time to time be reasonably required by
Mortgagee (including but not limited to soft cost coverage, automobile liability
insurance, business interruption insurance or delayed rental insurance, boiler
and machinery insurance, earthquake insurance, wind insurance, sinkhole
coverage, and/or permit to occupy endorsement) and against other insurable
hazards or casualties which at the time are commonly insured against in the case
of premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and improvements.  All
insurance policies shall be issued and maintained by insurers, in amounts, with
deductibles, limits and retentions, and, and in forms satisfactory to Mortgagee,
and shall require not less than ten (10) days' prior written notice to Mortgagee
of any cancellation for nonpayment of premiums, and not less than thirty (30)
days prior written notice to Mortgagee of any other cancellation or any changes
of coverage.  All insurance companies must be licensed to do business in the
State of New Jersey and must have an A.M Best Company financial and performance
rating of A-:IX or better.  All insurance policies maintained, or caused to be
maintained, by Mortgagor with respect to the Property, except for public
liability insurance, shall provide that each such policy shall be primary
without right of contribution from any other insurance that may be carried by
Mortgagor or Mortgagee and that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured.  If any insurer which has issued a policy of
title, hazard, liability or other insurance required pursuant to this Mortgage
or any other NL Loan Document becomes insolvent or the subject of any petition,
case, proceeding or other action pursuant to any Debtor Relief Law, bankruptcy,
receivership or similar proceeding or if in Mortgagee's reasonable opinion the
financial responsibility of such insurer is or becomes inadequate, Mortgagor
shall, in each instance promptly upon its discovery thereof or upon the request
of Mortgagee therefor and at Mortgagor's expense, promptly obtain and deliver to
Mortgagee a like policy (or, if and to the extent permitted by Mortgagee, a
acceptable evidence of insurance) issued by another insurer, which insurer and
policy meet the requirements of this Mortgage.  Without limiting the discretion
of Mortgagee with respect to required endorsements to insurance policies, all
such policies for loss of or damage to the Property shall contain a standard
mortgagee clause (without contribution) naming Mortgagee as mortgagee with loss
proceeds payable to Mortgagee notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty, declaration or condition contained
in any such policy by any named or additional insured; (ii) the occupation or
use of the Property for purposes more hazardous than permitted by the terms of
any such policy; (iii) any foreclosure or other action by Mortgagee under the Nl
Loan Documents; or (iv) any change in title to or ownership of the Property or
any portion thereof, such proceeds to be held for application as provided in the
NL Loan Documents.  A copy of a satisfactory certificate of insurance acceptable
to Mortgagee shall be delivered to Mortgagee at the time of execution of this
Mortgage, with all premiums fully paid current, and each renewal or substitute
policy (or certificate of insurance) shall be delivered to Mortgagee, with all
premiums fully paid current, at least ten (10) days before the termination of
the policy it renews or replaces.  Mortgagor shall pay all premiums on policies
required hereunder as they become due and payable and promptly deliver to
Mortgagee evidence satisfactory to Mortgagee of the timely payment thereof.  If
any loss occurs at any time when Mortgagor has failed to perform Mortgagor's
covenants and agreements in this paragraph with respect to any insurance payable
because of loss sustained to any part of the Property whether or not such
insurance is required by Mortgagee, Mortgagee shall nevertheless be entitled to
the benefit of all insurance covering the loss and held by or for Mortgagor, to
the same extent as if it had been made payable to Mortgagee.  Upon any
foreclosure hereof or transfer of title to the Property in extinguishment of the
whole or any part of the Secured Indebtedness, all of Mortgagor's right, title
and interest in and to the insurance policies referred to in this Section
(including unearned premiums) and all proceeds payable thereunder shall
thereupon vest in the purchaser at foreclosure or other such transferee, to the
extent permissible under such policies.  Mortgagee shall have the right (but not
the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the
Property, regardless of whether or not such insurance policies are required by
Mortgagee, and the expenses incurred by Mortgagee in the adjustment and
collection of insurance proceeds shall be a part of the Secured Indebtedness and
shall be due and payable to Mortgagee on demand.  Mortgagee shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Mortgagor.  Any such proceeds received by
Mortgagee shall, after deduction therefrom of all reasonable expenses actually
incurred by Mortgagee, including reasonable attorneys' fees, at Mortgagee's
option be (1) released to Mortgagor, or (2) applied (upon compliance with such
terms and conditions as may be required by Mortgagee) to repair or restoration,
either partly or entirely, of the Property so damaged, or (3) applied to the
payment of the Secured Indebtedness in such order and manner as Mortgagee
(subject to the terms of the Intercreditor Agreement), in its sole discretion,
may elect, whether or not due.  In any event, the unpaid portion of the Secured
Indebtedness shall remain in full force and effect and the payment thereof shall
not be excused.  Mortgagor shall at all times comply with the requirements of
the insurance policies required hereunder and of the issuers of such policies
and of any board of fire underwriters or similar body as applicable to or
affecting the Property.


(e)       Reserve for Insurance, Taxes and Assessments.  Upon request of
Mortgagee following the occurrence of any Default, to secure the payment and
performance of the Secured Indebtedness, but not in lieu of such obligations,
Mortgagor will deposit with Mortgagee a sum equal to real estate taxes,
assessments and charges (which charges for the purpose of this paragraph shall
include without limitation any recurring charge which could result in a lien
against the Property) against the Property for the current year and the premiums
for such policies of insurance for the current year, all as reasonably estimated
by Mortgagee and prorated to the end of the calendar month following the month
during which Mortgagee's request is made, and thereafter will deposit with
Mortgagee, on each date when an installment of principal and/or interest is due
on the Note, sufficient funds (as estimated from time to time by Mortgagee) to
permit Mortgagee to pay at least fifteen (15) days prior to the date when
penalties would accrue thereon, the next maturing real estate taxes, assessments
and charges and premiums for such policies of insurance.  Mortgagee shall have
the right to rely upon tax information furnished by applicable taxing
authorities in the payment of such taxes or assessments and shall have no
obligation to make any protest of any such taxes or assessments.  Any excess
over the amounts required for such purposes shall be held by Mortgagee for
future application to taxes and assessments or refunded to Mortgagor, at
Mortgagee's option, and any deficiency in such funds so deposited shall be made
up by Mortgagor upon demand of Mortgagee.  All such funds so deposited shall
bear no interest, may be commingled with the general funds of Mortgagee and
shall be applied by Mortgagee toward the payment of such taxes, assessments,
charges and premiums when statements therefor are presented to Mortgagee by
Mortgagor (which statements shall be presented by Mortgagor to Mortgagee a
reasonable time before the applicable amount is due); provided, however, that,
if a Default shall have occurred hereunder, which remains uncured, such funds
may at Mortgagee's option be applied to the payment of the Secured Indebtedness
in the order determined by Mortgagee in its sole discretion, and that Mortgagee
may (but shall have no obligation) at any time, in its discretion, apply all or
any part of such funds toward the payment of any such taxes, assessments,
charges or premiums which are past due, together with any penalties or late
charges with respect thereto.  The conveyance or transfer of Mortgagor's
interest in the Property for any reason (including without limitation the
foreclosure of a subordinate lien or security interest or a transfer by
operation of law) shall constitute an assignment or transfer of Mortgagor's
interest in and rights to such funds held by Mortgagee under this paragraph but
subject to the rights of Mortgagee hereunder.


(f)       Condemnation.  Mortgagor shall notify Mortgagee immediately of any
threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor's
expense, diligently prosecute any such proceedings.  Mortgagee shall have the
right (but not the obligation) to participate in any such proceeding and to be
represented by counsel of its own choice.  Mortgagee shall be entitled to
receive all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for injury or damage to the
Property.  Mortgagor shall, promptly upon written request of Mortgagee, execute
such additional assignments and other documents as may be necessary from time to
time to permit such participation and to enable Mortgagee to collect and receipt
for any such sums.  All such sums are hereby assigned to Mortgagee, and shall,
after deduction therefrom of all reasonable expenses actually incurred by
Mortgagee, including reasonable attorneys' fees, at Mortgagee's option be (1)
released to Mortgagor, or (2) applied (upon compliance with such reasonable
terms and conditions as may be required by Mortgagee) to repair or restoration
of the Property so affected, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Mortgagee, in its sole discretion, may
elect, whether or not due.  In any event the unpaid portion of the Secured
Indebtedness shall remain in full force and effect and the payment thereof shall
not be excused.  Mortgagee shall not be, under any circumstances, liable or
responsible for failure to collect or to exercise diligence in the collection of
any such sum or for failure to see to the proper application of any amount paid
over to Mortgagor.  Mortgagee is hereby authorized, in the name of Mortgagor, to
execute and deliver valid acquittances for, and to appeal from, any such award,
judgment or decree.  All reasonable costs and expenses (including but not
limited to attorneys' fees) incurred by Mortgagee in connection with any
condemnation shall be a demand obligation owing by Mortgagor (which Mortgagor
hereby promises to pay) to Mortgagee pursuant to this Mortgage.


(g)       Compliance with Legal Requirements.  The Property and the use,
operation and maintenance thereof and all activities thereon do and shall at all
times comply with all applicable Legal Requirements (hereinafter
defined).  Mortgagor shall not, by act or omission, permit any building or other
improvement not subject to the lien of this Mortgage to rely on the Property or
any interest therein to fulfill any requirement of any Legal Requirement.  No
improvement upon or use of any part of the Property constitutes a nonconforming
use under any zoning law or similar law or ordinance.  Mortgagor has obtained
and shall preserve in force all requisite zoning, utility, building, health,
environmental and operating permits from the governmental authorities having
jurisdiction over the Property.


If Mortgagor receives a written notice or claim from any person that the
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Legal Requirement, Mortgagor will promptly furnish a
copy of such notice or claim to Mortgagee.  As of the date hereof, Mortgagor has
received no notice and has no knowledge of any such noncompliance.  As used in
this Mortgage:  (i) the term "Legal Requirement" means any Law (hereinafter
defined), agreement, covenant, restriction, easement or condition (including,
without limitation of the forgoing, any condition or requirement imposed by an
insurance or surety company), as any of the same now exists or may be changed or
amended or come into effect in the future, including, without limitation the
Project Environmental Agreements; and (ii) the term "Law" means any federal,
state or local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.


(h)       Maintenance, Repair and Restoration.  Mortgagor will keep the
Improvements in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate.  Notwithstanding the foregoing,
Mortgagor will not, without the prior written consent of Mortgagee, (i) remove
from the Property any fixtures or personal property covered by this Mortgage
except such as is replaced by Mortgagor by an article of equal suitability and
value, owned by Mortgagor, free and clear of any lien or security interest
(except that created by this Mortgage), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value
thereof.  If any act or occurrence of any kind or nature (including any
condemnation or any casualty for which insurance was not obtained or obtainable)
shall result in damage to or loss or destruction of the Property, Mortgagor
shall give prompt notice thereof to Mortgagee and, to the extent insurance
and/or condemnation proceeds (if any) shall be made available to Mortgagor for
such purpose pursuant to the terms hereof, Mortgagor shall promptly, at
Mortgagor's sole cost and expense, commence and continue diligently to
completion to restore, repair, replace and rebuild the Property as nearly as
possible to its value, condition and character immediately prior to the damage,
loss or destruction.


(i)       No Other Liens.   Except for the Bank Mortgage and the Permitted
Exceptions, Mortgagor will not, without the prior written consent of Mortgagee,
create, place or permit to be created or placed, or through any act or failure
to act, acquiesce in the placing of, or allow to remain, any mortgage, voluntary
or involuntary lien, whether statutory, constitutional or contractual, security
interest, encumbrance or charge, or conditional sale or other title retention
document, against or covering the Property, or any part thereof, regardless of
whether the same are expressly or otherwise subordinate to the lien or security
interest created in this Mortgage, and should any of the foregoing become
attached hereafter in any manner to any part of the Property without the prior
written consent of Mortgagee, Mortgagor will cause the same to be promptly
discharged and released.  Subject to the terms of the Ground Lease, Mortgagor
will own all parts of the Property and will not acquire any fixtures, equipment
or other property (including software embedded therein) forming a part of the
Property pursuant to a lease, license, security agreement or similar agreement,
whereby any party has or may obtain the right to repossess or remove same,
without the prior written consent of Mortgagee.  If Mortgagee consents to the
voluntary grant by Mortgagor of any mortgage, lien, security interest, or other
encumbrance (hereinafter called "Subordinate Mortgage") covering any of the
Property or if the foregoing prohibition is determined by a court of competent
jurisdiction to be unenforceable as to a Subordinate Mortgage, any such
Subordinate Mortgage shall contain express covenants to the effect that: (1) the
Subordinate Mortgage is unconditionally subordinate to this Mortgage and all
Leases (hereinafter defined); (2) if any action shall be instituted to foreclose
or otherwise enforce the Subordinate Mortgage, no tenant of any of the Leases
(hereinafter defined) shall be named as a party defendant, and no action shall
be taken that would terminate any occupancy or tenancy without the prior written
consent of Mortgagee; (3) Rents (hereinafter defined), if collected by or for
the Mortgagee of the Subordinate Mortgage, shall be applied first to the payment
of the Secured Indebtedness then due and expenses incurred in the ownership,
operation and maintenance of the Property in such order as Mortgagee may
determine, prior to being applied to any indebtedness secured by the Subordinate
Mortgage; (4) written notice of default under the Subordinate Mortgage and
written notice of the commencement of any action to foreclose or otherwise
enforce the Subordinate Mortgage or to seek the appointment of a receiver for
all or any part of the Property shall be given to Mortgagee with or immediately
after the occurrence of any such default or commencement; and (5) neither the
Mortgagee of the Subordinate Mortgage, nor any purchaser at foreclosure
thereunder, nor anyone claiming by, through or under any of them shall succeed
to any of Mortgagor's rights hereunder without the prior written consent of
Mortgagee.


(j)       Operation of Property.  Mortgagor will operate the Property in a good
and workmanlike manner and in accordance with all Legal Requirements and will
pay all fees or charges of any kind in connection therewith.  Upon the
completion of the construction of improvements thereon, Mortgagor will keep the
Property occupied so as not to impair the insurance carried thereon.  Mortgagor
will not use or occupy or conduct any activity on, or allow the use or occupancy
of or the conduct of any activity on, the Property in any manner which violates
any Legal Requirement or which constitutes a public or private nuisance or which
makes void, voidable or cancelable, or increases the premium of, any insurance
then in force with respect thereto.  Mortgagor will not use or permit the use of
the Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Legal
Requirement.  Mortgagor will not impose any easement (except utility easements
executed by Mortgagor in connection with the development of the Property),
restrictive covenant or encumbrance upon the Property (except for the Bank
Mortgage and the Permitted Encumbrances), execute or file any subdivision plat
or condominium declaration affecting the Property or consent to the annexation
of the Property to any municipality, without the prior written consent of
Mortgagee which consent shall not be unreasonably withheld, conditioned or
delayed.  Mortgagor will not do or suffer to be done any act whereby the value
of any part of the Property may be lessened.  Mortgagor will preserve, protect,
renew, extend and retain all material rights and privileges granted for or
applicable to the Property.  Without the prior written consent of Mortgagee,
there shall be no drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction
thereof.  Mortgagor will cause all debts and liabilities of any character
(including without limitation all debts and liabilities for labor, material and
equipment and all debts and charges for utilities servicing the Property)
incurred in the construction, maintenance, operation and development of the
Property to be promptly paid.


(k)       Financial Matters. Mortgagor is solvent after giving effect to all
borrowings contemplated by the Bank Loan Documents and the NL Loan Documents and
no proceeding under any Debtor Relief Law (hereinafter defined) is pending (or
to Mortgagor’s knowledge threatened) by or against Mortgagor, of any Affiliate
of Mortgagor as debtor.  For the purposes of this paragraph, “Mortgagor” shall
also include any person liable directly or indirectly for the Secured
Indebtedness or any part thereof and any joint venturer, member or general
partner of Mortgagor.


(l)       Status of Mortgagor; Suits and Claims; NL Loan Documents.  If
Mortgagor is a corporation, partnership, limited liability company, or other
legal entity, Mortgagor is and will continue to be (i) duly organized, validly
existing and in good standing under the laws of its state of organization, (ii)
authorized to do business in, and in good standing in the state in which the
Property is located, and (iii) possessed of all requisite power and authority to
carry on its business and to own and operate the Property.  Each NL Loan
Document executed by Mortgagor has been duly authorized, executed and delivered
by Mortgagor, and the obligations thereunder and the performance thereof by
Mortgagor in accordance with their terms are and will continue to be within
Mortgagor's power and authority (without the necessity of joinder or consent of
any other person), are not and will not be in contravention of any Legal
Requirement (subject, however, to the effect upon enforceability of applicable
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the exercise of judicial discretion in accordance with general
principles of equity) or any other document or agreement to which Mortgagor or
the Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Mortgagor, or any other person
liable, directly or indirectly, for any of the Secured Indebtedness, except as
expressly contemplated by the NL Loan Documents.  There is no suit, action,
claim, investigation, inquiry, proceeding or demand pending (or, to Mortgagor's
knowledge, threatened) which affects the Property (including, without
limitation, any which challenges or otherwise pertains to Mortgagor's title to
the Property) or the validity, enforceability or priority of any of the NL Loan
Documents.  There is no judicial or administrative action, suit or proceeding
pending (or, to Mortgagor's knowledge, threatened) against Mortgagor or against
any other person liable directly or indirectly for the Secured Indebtedness,
except as has been disclosed in writing to Mortgagee in connection with the NL
Loan.  The NL Loan Documents constitute legal, valid and binding obligations of
Mortgagor enforceable in accordance with their terms, except as the
enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity.  Mortgagor is not a "foreign person" within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder).  The loan evidenced by the Note
was made solely to acquire or carry on a business or commercial enterprise, and
is not for personal, family, household or agricultural purposes, and Mortgagor
is a business or commercial organization.  Mortgagor further warrants that the
proceeds of the Notes shall be used for commercial purposes and stipulates that
the loans evidenced by the Notes shall be construed for all purposes as
commercial loans.  Mortgagor will not cause or permit any change to be made in
its name, identity, or corporate or partnership structure, unless Mortgagor
shall have notified Mortgagee of such change prior to the effective date of such
change, and shall have first taken all action required by Mortgagee for the
purpose of further perfecting or protecting the lien and security interest of
Mortgagee in the Property.  Mortgagor's principal place of business and chief
executive office, and the place where Mortgagor keeps its books and records
concerning the Property, has for the preceding four months been and will
continue to be (unless Mortgagor notifies Mortgagee of any change in writing
prior to the date of such change) the address of Mortgagor set forth at the end
of this Mortgage.  Mortgagor's organizational identification number assigned by
the state of incorporation or organization is correctly set forth on the first
page of this Mortgage.  Mortgagor shall promptly notify Mortgagee of any change
of its organizational identification number.


(m)             Further Assurances.  Mortgagor will, promptly on request of
Mortgagee, (i) correct any defect, error or omission which may be discovered in
the contents, execution or acknowledgment of this Mortgage or any other NL Loan
Document; (ii) execute, acknowledge, deliver, procure and record and/or file
such further documents (including, without limitation, further mortgages,
security agreements, financing statements, continuation statements, and
assignments of rents or leases) and do such further acts as may be necessary or
proper to carry out more effectively the purposes of this Mortgage and the other
NL Loan Documents, to more fully identify and subject to the liens and security
interests hereof any property intended to be covered hereby (including
specifically, but without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Property) or as reasonably deemed
advisable by Mortgagee to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Mortgagee to enable Mortgagee to comply with the
requirements or requests of any agency having jurisdiction over Mortgagee or any
examiners of such agencies with respect to the indebtedness secured hereby,
Mortgagor or the Property.  Mortgagor shall pay all costs connected with any of
the foregoing, which shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.


(n)       Fees and Expenses.  Without limitation of any other provision of this
Mortgage or of any other NL Loan Documents and to the extent not prohibited by
applicable law, Mortgagor will pay, and will reimburse to Mortgagee on demand to
the extent paid by Mortgagee: (i) all appraisal fees, filing, registration and
recording fees, recordation, transfer and other taxes, brokerage fees and
commissions, abstract fees, title search or examination fees, title policy and
endorsement premiums and fees, uniform commercial code search fees, judgment and
tax lien search fees, escrow fees, reasonable attorneys' fees, architect fees,
engineer fees, construction consultant fees, environmental inspection fees,
survey fees, and all other out-of-pocket costs and expenses of every character
reasonably incurred by Mortgagor or Mortgagee in connection with the preparation
of the NL Loan Documents, the evaluation, closing and funding of the loans
evidenced by the NL Loan Documents, and any and all amendments and supplements
to this Mortgage or the NL Note or any approval, consent, waiver, release or
other matter requested or required hereunder or thereunder, or otherwise
attributable or chargeable to Mortgagor as lessee, and ultimately, owner of the
Property; and (ii) all out of pocket costs and expenses, including reasonable
attorneys' fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Mortgagor, hereunder or under any other NL Loan
Document .


(o)       Taxes on NL Note or Mortgage.  Mortgagor will promptly pay all income,
franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other taxes (excluding income taxes imposed
upon the income of Mortgagee) (unless such payment by Mortgagor is prohibited by
law) which may be required to be paid with respect to the NL Note, this Mortgage
or any other instrument evidencing or securing any of the Secured
Indebtedness.  In the event of the enactment after this date of any law of any
governmental entity applicable to Mortgagee, the NL Note, the Property or this
Mortgage deducting from the value of property for the purpose of taxation any
lien or security interest thereon, or imposing upon Mortgagee the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Mortgagee, then, and in any such event, Mortgagor, upon demand
by Mortgagee, shall pay such taxes, assessments, charges or liens, or reimburse
Mortgagee therefor; provided, however, that if in the opinion of counsel for
Mortgagee (i) it might be unlawful to require Mortgagor to make such payment or
(ii) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law, then and in such event, Mortgagee
may elect, by notice in writing given to Mortgagor, to declare all of the
Secured Indebtedness to be and become due and payable ninety (90) days from the
giving of such notice.


(p)       Statement Concerning Mortgage, Etc.  Mortgagor shall at any time and
from time to time furnish within fifteen (15) days of written request by
Mortgagee a written statement in such form as may be required by Mortgagee
stating that to the best of the Mortgagor's knowledge (i) this Mortgage and the
other NL Loan Documents executed by Mortgagor are valid and binding obligations
of Mortgagor, enforceable against Mortgagor in accordance with their terms; (ii)
this Mortgage and the other NL Loan Documents have not been released,
subordinated or modified; and (iii) there are no offsets or defenses against the
enforcement of this Mortgage or any other NL Loan Document.  If any of the
foregoing statements are untrue, Mortgagor shall, alternatively, specify the
reasons therefor.


       (q)           Covenants, Representation and Warranties Concerning the
Ground Lease.  Mortgagor covenants, represents and warrants that:


(i)           The Ground Lease or a memorandum thereof has been duly
recorded.  The Ground Lease is in full force and effect in accordance with the
terms thereof and has not been modified.  There are no existing defaults by any
party to the Ground Lease thereunder (or events which would constitute a default
but for the giving of notice and/or the passage of time).  Mortgagor is the
owner of the leasehold estate created by the Ground Lease and has the right and
authority to mortgage the same to Mortgagee hereunder without the need to obtain
the consent of any person, including SERA or, if needed, such consent has been
obtained.  In the event that Mortgagee acquires title to Mortgagor's interest in
the Ground Lease, by foreclosure or assignment in lieu or under a new lease,
Mortgagee may assign the Ground Lease (or such new lease, as applicable) and
shall be released from all liability under the Ground Lease (or a new lease, as
applicable), from and after the date Mortgagee provides the ground lessor under
the Ground Lease with a copy of an agreement executed by the assignee wherein
such assignee agrees to assume all of the obligations of the Mortgagee under the
Ground Lease.


(ii)           Mortgagor shall not surrender the leasehold estate created under
the Ground Lease or its interest herein described, nor terminate or cancel the
Ground Lease, and will not without the express written consent of Mortgagee
modify, change, supplement, alter or amend the Ground Lease either orally or in
writing, in any way, and as further security for the performance of the
covenants herein and in the Ground Lease contained, Mortgagor hereby assigns to
Mortgagee all of its rights, privileges and prerogatives as under the Ground
Lease to terminate, cancel, modify, change, supplement, alter or amend the
Ground Lease, in any way any.  Mortgagor acknowledges and agrees that any
termination, cancellation, modification, change, supplement, alteration or
amendment of the Ground Lease, in any way, without the prior written consent
thereto by Mortgagee shall be void and of no force and effect.  Mortgagor shall
furnish to Mortgagee, simultaneously with the giving thereof as hereinafter
provided in this sentence, copies of any notices of default by the ground lessor
under the Ground Lease which Mortgagor may give SERA or any ground lessor
thereunder.  Mortgagor covenants with Mortgagee that it shall observe and
perform each and every term, covenant, agreement and condition set forth in the
Ground Lease to be observed and/or performed by Mortgagor, as tenant
thereunder.  Mortgagee shall have the right to declare the occurrence of a
Default under this Mortgage in the event of a default in or breach of the
performance by Mortgagor under the Ground Lease, of any of the terms, covenants,
or conditions contained in the Ground Lease.


(iii)           If there shall be filed by or against the Mortgagor a petition
under the Bankruptcy Code, 11 U.S.C. §101 et seq., and the Mortgagor, as lessee
under the Ground Lease, shall determine to reject the Ground Lease pursuant to
Section 365(a) of the Bankruptcy Code, the Mortgagor shall give the Mortgagee
not less than ten (10) ten days' prior notice of the date on which the Mortgagor
shall apply to the bankruptcy court for authority to reject the Ground
Lease.  The Mortgagee shall have the right, but not the obligation, to serve
upon the Mortgagor within such ten (10) day period a notice stating that (A) the
Mortgagee demands that the Mortgagor assume and assign the Ground Lease to the
Mortgagee pursuant to Section 365 of the Bankruptcy Code and (B) the Mortgagee
may, in its discretion and if deemed prudent by the Mortgagee, cure or provide
adequate assurance of prompt cure of all defaults and provide adequate assurance
of future performance under the Ground Lease.  If the Mortgagee serves upon the
Mortgagor the notice described in the preceding sentence, the Mortgagor shall
not seek to reject the Ground Lease and shall comply with the demand provided
for in clause (A) of the preceding sentence within 30 days after the notice
shall have been given.


(iv)           No release or forbearance of any of Mortgagor's obligations under
the Ground Lease, pursuant to the Ground Lease or otherwise, shall release
Mortgagor from any of the Mortgagor's obligations under this Mortgage, including
obligations with respect to the payment of rent if provided for in the Ground
Lease and the performance of all of the terms, provisions, covenants, conditions
and agreements contained in the Ground Lease, to be kept, performed and complied
with by the tenant therein.


(v)           Mortgagor will at all times fully perform and comply with all
agreements, covenants, terms and conditions imposed upon or assumed by the
tenant under the Ground Lease, and if Mortgagor shall fail so to do, Mortgagee
may (but shall not be obligated to) take any action Mortgagee deems necessary or
desirable to prevent or to cure any default by Mortgagor in the performance of
or compliance with any of the tenant's covenants or obligations under the Ground
Lease.  Mortgagor shall furnish to Mortgagee immediately upon receipt thereof
copies of any notices of default under the Ground Lease received by Mortgagor
from the ground lessor under the Ground Lease, whether or not the ground lessor
is required under the Ground Lease to give any such notices to Mortgagee, and if
any such notices are given to them orally by the ground lessor, Mortgagor shall
immediately furnish full particulars thereof to Mortgagee in writing.  Upon
receipt by Mortgagee from the ground lessor under the Ground Lease, or upon
receipt from Mortgagor, as aforesaid, of any such notice of default under the
Ground Lease, Mortgagee may rely thereon and may, but in no case is obligated
to, take any action to cure such default even though the existence or nature of
such default shall be questioned or denied by Mortgagor, or by any party on
behalf of Mortgagor.  Mortgagor hereby expressly grants to Mortgagee and agrees
that Mortgagee shall have absolute and immediate right to enter in and upon the
Premises or any part thereof to such extent and as often as Mortgagee, in its
sole discretion, deems necessary or desirable in order to prevent or to cure any
such default by Mortgagor.  Mortgagee may pay and extend such sums of money as
Mortgagee in its sole discretion deems necessary for any such purpose, and
Mortgagor hereby agrees to pay to Mortgagee, immediately and without demand, all
such sums so paid and expended by Mortgagee, together with interest thereon from
the date of each such payment at the Past Due Rate (as such term is defined in
the NL Note).  All sums so paid and expended by Mortgagee, and the interest
thereon, shall be added to and be secured by the lien of this Mortgage.


(vi)           Mortgagor shall furnish to Mortgagee, immediately upon request,
any and all information concerning the performance by Mortgagor of its
obligations under the Ground Lease, and shall permit Mortgagee or its agent at
all reasonable times to make investigation or examination concerning such
performance and information.  Mortgagor will promptly deposit with Mortgagee (to
be held by Mortgagee at its option until the lien of this Mortgage shall be
released) any and all documentary evidence received by it showing compliance
with the provisions of the Ground Lease and an exact copy of any notice,
communication, plan, specification or other instrument or document received or
given by it in any way relating to or affecting the Ground Lease which may
concern or affect the estate of the ground lessor or tenant under the Ground
Lease or the interest of Mortgagee hereunder.  In furtherance of, and without
limiting the foregoing, Mortgagor shall provide Mortgagee with a contemporaneous
exact copy of all written communications sent to or received from the ground
lessor under the Ground Lease and shall give Mortgagee an immediate written
explanation of all oral communications sent to or received from the ground
lessor under the Ground Lease of a material nature or which involves a claimed
breach or default under the Ground Lease by either ground lessor or the
Mortgagor.  Mortgagor will take all reasonable steps, including legal
proceedings, to protect its own right, title and interest in any of the Property
and to enable Mortgagee to defend its interest therein.  Without limitation, if
any action, proceeding, motion or notice shall be commenced or filed in respect
to the Ground Lease or the Property in connection with any case under the
Bankruptcy Code, 11 U.S.C. §101 et seq., Mortgagee shall have the option, to the
exclusion of Mortgagor, exercisable upon notice from Mortgagee to Mortgagor, to
conduct and control any such litigation with counsel of Mortgagee's choice, but
Mortgagee shall consult with and advise Mortgagor, from time to time of the
progress of any such litigation.  Mortgagee may proceed in its own name or in
the name of Mortgagor in connection with any such litigation, and Mortgagor
agrees to execute any and all powers, authorizations, consents and other
documents required by the Mortgagee in connection therewith.  Mortgagor shall,
upon demand, pay to Mortgagee all costs and expenses (including reasonable
attorneys' fees) paid or incurred by Mortgagee in connection with the
prosecution or conduct of any such proceedings.  Any such costs or expenses not
paid by Mortgagor as aforesaid shall be secured by the lien of this Mortgage and
shall be added to the principal amount of the indebtedness secured
hereby.  Mortgagor shall not commence any action, suit, proceeding or case, or
file any application or make any motion, in respect of the Ground Lease in any
such case under Debtor Relief Laws (as such term is defined in the Loan
Agreement) without the prior written consent of Mortgagee.


(vii)           The lien of this Mortgage shall attach to all of Mortgagor's
rights and remedies at any time arising under or pursuant to subsection 365(h)
of the Bankruptcy Code, 11 U.S.C. §365(h), including, without limitation, all of
Mortgagor's rights to remain in possession of the Premises
thereunder.  Mortgagor shall not, without Mortgagee's prior written consent,
elect to treat the Ground Lease as terminated under subsection 365(h)(1) of the
Bankruptcy Code, 11 U.S.C. §365(h)(1), and any such election made without
Mortgagee's prior written consent shall be void.


(ix)           Mortgagor hereby unconditionally assigns, transfers and sets over
to Mortgagee all of its claims and rights to the payment of damages arising from
any rejection by the ground lessor of the Ground Lease under the Bankruptcy
Code, 11 U.S.C. §101 et seq.  Mortgagee shall have the right to proceed in its
own name or in the name of Mortgagor in respect of any claim, suit, action or
proceeding relating to the rejection of the Ground Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Mortgagor, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the ground lessor under any Debtor Relief Laws.  This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing claims, rights and remedies, and shall continue in effect until
all of the indebtedness and obligations secured by this Mortgage shall have been
satisfied and discharged in full.


(x)           Unless Mortgagee shall otherwise expressly consent in writing, the
fee title to the property demised by the Ground Lease and the leasehold estate
shall not merge but shall always remain separate and distinct, notwithstanding
the union of such estates either in the ground lessor or the Mortgagor or in a
third party by purchase or otherwise.


(xi)           Mortgagor hereby represents and warrants each of the following
with respect to the Ground Lease:


(A)           The Ground Lease requires the ground lessor under the Ground Lease
to give notice of any default by the Mortgagor to the Mortgagee; or the Ground
Lease, or an estoppel letter received by the Mortgagee from the ground lessor
under the Ground Lease and further provides that notice of termination given
under the Ground Lease is not effective against the Mortgagee unless a copy of
the notice has been delivered to the Mortgagee in the manner described in the
Ground Lease.


(B)           The Ground Lease or an estoppel letter received by the Mortgagee
from the ground lessor under the Ground Lease, provides Mortgagee a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the Mortgagee under the Ground Lease) to cure any default under
the Ground Lease that is curable, after the receipt of notice of any the
default, before the ground lessor may terminate the Ground Lease.


(C)           The Ground Lease has a term that extends not less than twenty (20)
years beyond the maturity date of the Loan.


(D)           The Ground Lease requires the ground lessor to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in any bankruptcy proceeding, provided
that the Mortgagee cures any defaults that are susceptible to being cured by the
Mortgagee.


(E)           The Ground Lease required that within ten (10) days after written
notice by Mortgagor or Mortgagee, the ground lessor under the Ground Lease shall
execute, acknowledge and deliver to Mortgagee, a statement in writing certifying
that the Ground Lease is unmodified and in full force and effect, setting for
the dates to which the rent and other charges payable by Mortgagor have been
paid, and the amount thereof, whether the ground lessor under the Ground Lease
has knowledge of any existing default by Mortgagor or notice of default served
by ground lessor upon Mortgagor and stating the nature of any such defaults, and
any other information the Mortgagee may reasonably request.


(F)           The Ground Lease expressly acknowledges that the Mortgagee will be
named as a first mortgagee on the Mortgagor's casualty insurance policy and as
an additional insured on Mortgagor's general liability insurance.


41
(G)           The Ground Lease does not impose restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender.


(H)           The Ground Lease provides that no amendments, changes,
cancellations, alterations, surrender, or modifications may be made to the
Ground Lease without the consent of the Mortgagee.


(xii)    In the event that the ground lessor's interest and estate in, to or
under the Ground Lease or the Premises is held or owned by the same person or
entity which holds or owns the Mortgagor's interest and estate in, to or under
the Ground Lease or the Premises, the lien, right, title and interest under and
pursuant to this Mortgage shall at the election of Mortgagee, evidenced by the
filing of a recorded instrument stating the same, automatically, without any
further documentation, extend to and shall be spread to and over the fee simple
estate in and to the Premises and shall be and constitute a fee simple
mortgage. 
 
    (r)    Indemnification.
 
(i) Mortgagor will indemnify and hold harmless Mortgagee from and against, and
reimburse Mortgagee on demand for, any and all Indemnified Matters (hereinafter
defined).  For purposes of this paragraph (r), the term "Mortgagee" shall
include the directors, officers, partners, employees and agents of Mortgagee and
any persons owned or controlled by, owning or controlling, or under common
control or affiliated with Mortgagee.  Without limitation, the forgoing
indemnities shall apply to each indemnified person with respect to matters which
in whole or in part are caused by or arise out of the negligence of such (and/or
any other) indemnified person. Any amount to be paid under this paragraph (r) by
Mortgagor to Mortgagee shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this
Mortgage.  Nothing in this paragraph, elsewhere in this Mortgage or in the Note
shall limit or impair any rights or remedies of Mortgagee (including without
limitation any rights of contribution or indemnification) against Mortgagor or
any other person under any other provision of this Mortgage or the Note.


    (ii)             As used herein, the term "Indemnified Matters" means any
and all claims, demands, liabilities (including strict liability), losses,
damages (including consequential damages), causes of action, judgments,
penalties, fines, costs and expenses (including without limitation, reasonable
fees and expenses of attorneys and other professional consultants and experts,
and of the investigation and defense of any claim, whether or not such claim is
ultimately defeated, and the settlement of any claim or judgment including all
value paid or given in settlement) of every kind, known or unknown, foreseeable
or unforeseeable, which may be imposed upon, asserted against or incurred or
paid by Mortgagee at any time and from time to time, whenever imposed, asserted
or incurred, because of, resulting from, in connection with, or arising out of
any transaction, act, omission, event or circumstance in any way connected with
the Property or with this Mortgage or the Note, including but not limited to any
bodily injury or death or property damage occurring in or upon or in the
vicinity of the Property through any cause whatsoever at any time on or before
the Release Date (hereinafter defined) any act performed or omitted to be
performed hereunder or under any the Note, any breach by Mortgagor of any
representation, warranty, covenant, agreement or condition contained in this
Mortgage or in the Note, any default as defined herein, any claim under or with
respect to any Lease (hereinafter defined).  The term "Release Date" as used
herein means the earlier of the following two dates: (i) the date on which the
indebtedness and obligations secured hereby have been paid and performed in full
and this Mortgage has been released or satisfied of record, or (ii) the date on
which the lien of this Mortgage is fully and finally foreclosed or a conveyance
by deed in lieu of such foreclosure is fully and finally effective, and
possession of the Property has been given to the purchaser or grantee free of
occupancy and claims to occupancy by Mortgagor and Mortgagor's heirs, devisees,
representatives, successors and assigns; provided, that if such payment,
performance, release, foreclosure or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is rejected, dismissed or withdrawn with prejudice.  The
indemnities in this paragraph (r) shall not terminate upon the Release Date or
upon the release, satisfaction, foreclosure or other termination of this
Mortgage but will survive the Release Date, foreclosure of this Mortgage or
conveyance in lieu of foreclosure, the repayment of the Secured Indebtedness,
the discharge and satisfaction or release of this Mortgage and the Note, any
bankruptcy or other debtor relief proceeding, and any other event
whatsoever.  Notwithstanding the foregoing the indemnities in the paragraph (r)
shall terminate and be of no further force or effect in the event that no claim
for Indemnified Matters shall be asserted, or action therefor instituted, prior
to the expiration of the statutory period of limitations under applicable Law
following the Release Date.


Section 2.2.  Performance by Mortgagee on Mortgagor's Behalf.  Mortgagor agrees
that, if Mortgagor fails, after the expiration of any applicable grace and/or
cure period, to perform any act or to take any action which under any NL Loan
Document Mortgagor is required to perform or take, or to pay any money which
under any NL Loan Document Mortgagor is required to pay, and whether or not the
failure then constitutes a default hereunder or thereunder, and whether or not
there has occurred any default or defaults hereunder or the Secured Indebtedness
has been accelerated, Mortgagee, in Mortgagor's name or its own name, may, but
shall not be obligated to, after reasonable written notice to Mortgagor under
the circumstances, perform or cause to be performed such act or take such action
or pay such money, and any expenses so incurred by Mortgagee, with interest
thereon at the Past Due Rate set forth in the NL Note, and any money so paid by
Mortgagee shall be a demand obligation owing by Mortgagor to Mortgagee (which
obligation Mortgagor hereby promises to pay), shall be a part of the
indebtedness secured hereby, and Mortgagee, upon making such payment, shall be
subrogated to all of the rights of the person, entity or body politic receiving
such payment.  Mortgagee and its designees shall have the right to enter upon
the Property at any time and from time to time, after reasonable notice to
Mortgagor, for any such purposes.  No such payment or performance by Mortgagee
shall waive or cure any default or waive any right, remedy or recourse of
Mortgagee.  Any such payment may be made by Mortgagee in reliance on any
statement, invoice or claim without inquiry into the validity or accuracy
thereof.  Each amount due and owing by Mortgagor to Mortgagee pursuant to this
Mortgage shall bear interest, from the date such amount becomes due until paid,
at the Past Due Rate but never in excess of the maximum nonusurious amount
permitted by applicable law, which interest shall be payable to Mortgagee on
demand; and all such amounts, together with such interest thereon, shall
automatically and without notice be a part of the indebtedness secured
hereby.  The amount and nature of any expense by Mortgagee hereunder and the
time when paid shall be fully established by the certificate of Mortgagee or any
of Mortgagee's officers or agents.


Section 2.3.  Absence of Obligations of Mortgagee with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of "Property" and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Mortgagor's rights, title and interests therein but not Mortgagor's
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of "Property" herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee's interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto.  Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.  Notwithstanding the foregoing, the terms of this Section 2.3
shall not amend, modify or waive any of Mortgagee’s obligations with respect to
the Property set forth in the Settlement Agreement and Release.


Section 2.4.   Authorization to File Financing Statements; Power of
Attorney.  Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements with or without signature of Mortgagor as authorized by
applicable law, as applicable to the Collateral required by Mortgagee to
establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage. For the purpose of such filings, Mortgagor
agrees to furnish any information reasonably requested by Mortgagee promptly
upon request by Mortgagee.  Mortgagor also ratifies its authorization for
Mortgagee to have filed any like initial financing statements, amendments
thereto or continuation statements if filed prior to the date of this
Mortgage.  Mortgagor hereby irrevocably constitutes and appoints Mortgagee and
any officer or agent of Mortgagee, with full power of substitution, as its true
and lawful attorneys-in-fact with full irrevocable power and authority in the
place and stead of Mortgagor or in Mortgagor’s own name to execute in
Mortgagor’s name any such financing statements, amendments and continuation
statements and to otherwise carry out the purposes of this Section 2.4, to the
extent that Mortgagor’s authorization above is not sufficient.  To the extent
permitted by law, Mortgagor hereby ratifies all acts said attorneys-in-fact
shall lawfully do, have done in the past or cause to be done in the future by
virtue hereof.  This power of attorney is a power coupled with an interest and
shall be irrevocable.


ARTICLE 3


Assignment of Rents and Leases


Section 3.1.  Assignment.  Mortgagor hereby unconditionally, absolutely and
presently sells, grants, transfers, releases, conveys and assigns to Mortgagee
all Rents (hereinafter defined) and all of Mortgagor's rights in and under all
Leases (hereinafter defined).  This grant, transfer, assignment and conveyance
of Leases gives Mortgagee the present unconditional and absolute right and title
to the Leases and Rents and to collect and receive the Rents. So long as no
Default has occurred, which remains uncured, Mortgagor shall have a license
(which license shall terminate automatically and without further notice upon the
occurrence of a Default), in the place and stead of Mortgagee, to collect, but
not prior to accrual, the Rents under the Leases and, where applicable,
subleases, such Rents to be held in trust for Mortgagee and to otherwise deal
with all Leases as permitted by this Mortgage.  Each month, provided no Default
has occurred, which remains uncured, Mortgagor may retain such Rents as were
collected that month and may use and enjoy such Rents free of any trust for
Mortgagee.  Upon the revocation of such license, all Rents shall be paid
directly to Mortgagee and not through the Mortgagor, all without the necessity
of any further action by Mortgagee, including, without limitation, any action to
obtain possession of the Land, Improvements or any other portion of the Property
or any action for the appointment of a receiver.  Mortgagor, during the
continuance of any Default, hereby authorizes and directs the tenants under the
Leases to pay Rents to Mortgagee upon written demand by Mortgagee, without
further consent of Mortgagor, without any obligation of such tenants to
determine whether a Default has in fact occurred and regardless of whether
Mortgagee has taken possession of any portion of the Property, and the tenants
may rely upon any written statement delivered by Mortgagee to the tenants.  Any
such payments to Mortgagee shall constitute payments to Mortgagor under the
Leases, and Mortgagor hereby irrevocably appoints Mortgagee as its
attorney-in-fact to do all things which Mortgagor might reasonably otherwise do
with respect to the Property and the Leases thereon, including, without
limitation, (i) collecting Rents with or without suit and applying the same,
less expenses of collection, to any of the obligations secured hereunder or to
expenses of operating and maintaining the Property (including reasonable
reserves for anticipated expenses), at the option of the Mortgagee, all in such
manner as may be determined by Mortgagee, or at the option of Mortgagee, holding
the same as security for the payment of the Secured Indebtedness, (ii) leasing,
in the name of Mortgagor, the whole or any part of the Property which may become
vacant, and (iii) employing agents therefor and paying such agents reasonable
compensation for their services; provided, however, that Mortgagee shall
exercise such rights as attorney-in-fact only subsequent to the occurrence of a
Default under the terms of the Notes or this Mortgage, which remains
uncured.  The curing of such Default, unless other Defaults also then exist,
shall entitle Mortgagor to recover its aforesaid license to do any such things
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon and to again collect such Rents.  The powers and rights granted in this
paragraph shall be in addition to the other remedies herein provided for upon
the occurrence of a Default and may be exercised independently of or
concurrently with any of said remedies.  Nothing in the foregoing shall be
construed to impose any obligation upon Mortgagee to exercise any power or right
granted in this paragraph or to assume any liability under any Lease of any part
of the Property and no liability shall attach to Mortgagee for failure or
inability to collect any Rents under any such Lease.  The assignment contained
in this Section shall automatically become null and void upon the release or
satisfaction of record of this Mortgage.  As used herein: (i) "Lease" means each
existing or future lease, sublease (to the extent of Mortgagor's rights
thereunder) or other agreement under the terms of which any person has or
acquires any right to occupy or use the Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder, and all extensions, renewals, modifications and replacements of each
such lease, sublease, agreement or guaranty; and (ii) "Rents" means all of the
rents, revenue, income, profits and proceeds derived and to be derived from the
Property or arising from the use or enjoyment of any portion thereof or from any
Lease, including but not limited to the proceeds from any negotiated lease
termination or buyout of such Lease, liquidated damages following default under
any such Lease, all proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by damage to any part of the
Property, all of Mortgagor's rights to recover monetary amounts from any tenant
in bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of Lease defaults, including rejections,
under any applicable Debtor Relief Law (hereinafter defined), together with any
sums of money that may now or at any time hereafter be or become due and payable
to Mortgagor by virtue of any and all royalties, overriding royalties, bonuses,
delay rentals and any other amount of any kind or character arising under any
and all present and all future oil, gas, mineral and mining leases covering the
Property or any part thereof, and all proceeds and other amounts paid or owing
to Mortgagor under or pursuant to any and all contracts and bonds relating to
the construction or renovation of the Property.


Section 3.2.  Covenants, Representations and Warranties Concerning Leases and
Rents.  Mortgagor covenants, represents and warrants that: (a) Mortgagor has
good title to, and is the owner of the entire landlord's interest in, the Leases
and Rents hereby assigned and authority to assign them; (b) to the extent that
any Leases currently exist, all such Leases are valid and enforceable, and in
full force and effect, and are unmodified except as stated therein; (c)  neither
Mortgagor nor any tenant in the Property is in default under its Lease (and no
event has occurred which with the passage of time or notice or both would result
in a default under its Lease) or is the subject of any bankruptcy, insolvency or
similar proceeding; (d) except as provided in the NL Loan Documents and unless
otherwise stated in a Permitted Encumbrance, Mortgagor has not or will not
assign, mortgage, pledge or otherwise encumber any of the Rents or Leases and no
other person has or will acquire any right, title or interest in such Rents or
Leases; (e) no Rents have been waived, released, discounted, set off or
compromised; (f) except as stated in the Leases, Mortgagor has not received any
funds or deposits from any tenant for which credit has not already been made on
account of accrued Rents; (g) Mortgagor shall perform all of its obligations
under the Leases and enforce the tenants' obligations under the Leases to the
extent enforcement is prudent under the circumstances; (h) Mortgagor will not
without the prior written consent of Mortgagee, enter into any Lease after the
date hereof, or waive, release, discount, set off, compromise, reduce or defer
any Rent, receive or collect Rents more than one (1) month in advance, grant any
rent-free period to any tenant, reduce any Lease term or waive, release or
otherwise modify any other material obligation under any Lease, renew or extend
any Lease except in accordance with a right of the tenant thereto in such Lease,
approve or consent to an assignment of a Lease or a subletting of any part of
the premises covered by a Lease, or settle or compromise any claim against a
tenant under a Lease in bankruptcy or otherwise; (i) Mortgagor will not, except
in good faith where the tenant is in material default thereunder, terminate or
consent to the cancellation or surrender of any Lease having an unexpired term
of one (1) year or more unless promptly after the cancellation or surrender a
new Lease of such premises is made with a new tenant having a credit standing,
in Mortgagee's reasonable judgment, at least equivalent to that of the tenant
whose Lease was canceled, on substantially the same terms as the terminated or
canceled Lease; (j) Mortgagor will not execute any Lease except in accordance
with the Bank Loan Documents and for actual occupancy by the tenant thereunder;
(k) Mortgagor shall give prompt notice to Mortgagee, as soon as Mortgagor first
obtains notice, of any claim, or the commencement of any action, by any tenant
or subtenant under or with respect to a Lease regarding any claimed damage,
default, diminution of or offset against Rent, cancellation of the Lease, or
constructive eviction, excluding, however, notices of default under residential
Leases, and Mortgagor shall defend, at Mortgagor's expense, any proceeding
pertaining to any Lease, including, if Mortgagee so requests, any such
proceeding to which Mortgagee is a party; (l) Mortgagor shall as often as
requested in writing by Mortgagee, within ten (10) days of each request, deliver
to Mortgagee a complete rent roll of the Property in such detail as Mortgagee
may reasonably require and financial statements of the tenants, subtenants and
guarantors under the Leases to the extent available to Mortgagor, and deliver to
such of the tenants and others obligated under the Leases specified by Mortgagee
written notice of the assignment in Section 3.1 hereof in form and content
satisfactory to Mortgagee; (m) promptly upon written request by Mortgagee,
Mortgagor shall deliver to Mortgagee executed originals of all Leases and copies
of all records relating thereto; (n) there shall be no merger of the leasehold
estates, created by the Leases, with the fee estate of the Land without the
prior written consent of Mortgagee; and (o) Mortgagee may at any time and from
time to time by specific written instrument intended for the purpose,
unilaterally subordinate the lien of this Mortgage to any Lease, without joinder
or consent of, or notice to, Mortgagor, any tenant or any other person, and
notice is hereby given to each tenant under a Lease of such right to
subordinate.  No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior lien
mortgagee; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.


Section 3.3.  Estoppel Certificates.  All Leases shall require the tenant to
execute and deliver to Mortgagee an estoppel certificate in customary form
within ten (10) days after written notice from the Mortgagee.


Section 3.4.  No Liability of Mortgagee.  Mortgagee's acceptance of this
assignment shall not be deemed to constitute Mortgagee a "mortgagee in
possession," nor obligate Mortgagee to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to Mortgagor
by any tenant and not as such delivered to and accepted by Mortgagee.  Mortgagee
shall not be liable for any injury or damage to person or property in or about
the Property, or for Mortgagee's failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive.  Neither the assignment of Leases and Rents nor enforcement of
Mortgagee's rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by Mortgagee nor Mortgagee's consent to or
approval of any Lease (nor all of the same), shall render Mortgagee liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option.


If Mortgagee seeks or obtains any judicial relief regarding Rents or Leases, the
same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose.  Mortgagee neither has
nor assumes any obligations as lessor or landlord with respect to any
Lease.  The rights of Mortgagee under this Article 3 shall be cumulative of all
other rights of Mortgagee under the NL Loan Documents.
 
 
ARTICLE 4


Default


Section 4.1.  Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage ("default" or "Default"):


(a)       Failure to Pay Indebtedness.  Any of the Secured Indebtedness is not
paid within ten (10) days after the date as and when due, regardless of how such
amount may have become due.


(b)       Nonperformance of Covenants.  Any covenant, agreement or condition
herein (other than covenants otherwise addressed in another paragraph of this
Section, such as covenants to pay the Secured Indebtedness) is not fully and
timely performed, observed or kept, and such failure remains uncured for more
than thirty (30) days after written notice thereof shall have been sent by
Mortgagee to Mortgagor, unless the nature of the failure is such that (i) it
cannot be cured within the thirty (30) day period, (ii) Mortgagor institutes
corrective action within the thirty (30) day period, and (iii) Mortgagor
diligently pursues such action until the failure is remedied and completes the
cure thereof within a period of an additional thirty (30) days.


(c)       Representations.  Any statement, representation or warranty in any of
the NL Loan Documents is false or misleading in any material respect on the date
hereof or on the date as of which such statement, representation or warranty is
made, and such statement, representation or warranty is not made true and
correct (as of the time such corrective action is taken) within the applicable
grace period (if any) provided for in such NL Loan Document.


(d)       Bankruptcy or Insolvency.  Mortgagor, Guarantor, Prudential or any
other person liable, directly or indirectly, for any of the Secured Indebtedness
(or any general partner, joint venturer or member of Mortgagor or such other
person or entity):


             (i)       (A) Executes an assignment for the benefit of creditors,
or takes any action in furtherance thereof; or (B) admits in writing its
inability to pay, or fails to pay, its debts generally as they become due; or
(C) as a debtor, files a petition, case, proceeding or other action pursuant to,
or voluntarily seeks the benefit or benefits of, Title 11 of the United States
Code as now or hereafter in effect or any other law, domestic or foreign, as now
or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or similar laws affecting the rights of creditors (Title 11 of the
United States Code and such other laws being herein called "Debtor Relief
Laws"), or takes any action in furtherance thereof; or (D) seeks the appointment
of a receiver, trustee, custodian or liquidator of the Property or any part
thereof or of any significant portion of its other property; or


       (ii)                    Suffers the filing of a petition, case,
proceeding or other action against it as a debtor under any Debtor Relief Law or
seeking appointment of a receiver, trustee, custodian or liquidator of the
Property or any part thereof or of any significant portion of its other
property, and (A) admits, acquiesces in or fails to contest diligently the
material allegations thereof, or (B) the petition, case, proceeding or other
action results in entry of any order for relief or order granting relief sought
against it, or (C) in a proceeding under Debtor Relief Laws, the case is
converted from one chapter to another, or (D) fails to have the petition, case,
proceeding or other action permanently dismissed or discharged on or before the
earlier of trial thereon or sixty (60) days next following the date of its
filing; or


              (iii)                          Conceals, removes, or permits to be
concealed or removed, any part of its property, with intent to hinder, delay or
defraud its creditors or any of them, or makes or suffers a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or makes any transfer of its property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or suffers or permits, while insolvent, any creditor to obtain a lien (other
than as described in subparagraph (iv) below) upon any of its property through
legal proceedings which are not vacated and such lien discharged prior to
enforcement thereof and in any event within sixty (60) days from the date
thereof; or


              (iv)                          Fails  to have discharged within a
period of thirty (30) days, but in any event prior to sale, seizure or transfer
of title, any attachment, sequestration, or similar writ levied upon any portion
of  its property; provided, however, that the occurrence of the foregoing shall
not constitute a Default so long as any such levy is being contested in good
faith by proper proceedings which stays the enforcement of the same; or


             (v)             Fails to pay immediately or to have bonded off to
the complete satisfaction of Mortgagee any final money judgment against it
within a period of thirty (30) days from the date of entry, but in any event,
prior to any action being taken to enforce the same.


(e)       Transfer of the Property.  Except for the Bank Mortgage and that
certain Assignment of Rents and Leases as described in the Bank Loan Documents,
any sale, lease, conveyance, assignment, pledge, encumbrance, or transfer of all
or any part of the Property or any interest therein, voluntarily or
involuntarily, whether by operation of law or otherwise, except: (i) sales or
transfers of items of the Accessories which have become obsolete or worn beyond
practical use and which have been replaced by adequate substitutes, owned by
Mortgagor, having a value equal to or greater than the replaced items when new;
and (ii) the grant, in the ordinary course of business, of a leasehold interest
in a part of the Improvements to a tenant for occupancy, not containing a right
or option to purchase and not in contravention of any provision of this Mortgage
or of any other NL Loan Document.  Mortgagee may, in its sole discretion, waive
a default under this paragraph, but it shall have no obligation to do so, and
any waiver may be conditioned upon such one or more of the following (if any)
which Mortgagee may require:  the grantee's integrity, reputation, character,
creditworthiness and management ability being satisfactory to Mortgagee in its
sole judgment and grantee executing, prior to such sale or transfer, a written
assumption agreement containing such terms as Mortgagee may require, a principal
paydown on the NL Note, an increase in the rate of interest payable under the NL
Note, a transfer fee, a modification of the term of the NL Note, and any other
modification of the NL Loan Documents which Mortgagee may require.  NOTICE - THE
DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL IN THE EVENT OF SALE OR
CONVEYANCE OF THE PROPERTY CONVEYED.


(f)       Abandonment.  The owner of the Property abandons any of the Property
without the intent to return.


(g)       Default Under Bank Loan.  A default or event of default occurs under
the Bank Loan Documents and which default or event of default remains uncured
beyond any applicable grace and/or cure period provided therefore or foreclosure
proceedings are instituted under the Bank Mortgage.


(h)       Destruction.  The Improvements are so demolished, destroyed or damaged
that, in the reasonable opinion of Mortgagee, they cannot be restored or rebuilt
with available funds in accordance with the terms hereof prior to the final
maturity date of the Notes.


(i)       Condemnation.  (i) Any governmental authority shall require, or
commence any proceeding for, the demolition of any building or structure
comprising a part of the Premises, or (ii) there is commenced any proceeding to
condemn or otherwise take pursuant to the power of eminent domain, or a contract
for sale or a conveyance in lieu of such a taking is executed which provides for
the transfer of, a material portion of the Premises.  For the purposes hereof, a
taking or transfer of a material portion of the Premises shall mean any taking
(or transfer in lieu thereof) to an extent that any current or proposed use of
the Premises cannot be continued or any taking (or transfer in lieu thereof) of
any portion which would result in the blockage or substantial impairment of
access or utility service to the Improvements or which would cause the Premises
to fail to comply with any Legal Requirement.


(j)       Liquidation, Etc.  The liquidation, termination, dissolution,
insolvency, merger, consolidation or failure to maintain good standing of
Mortgagor, or any general partner of Mortgagor in the State of New Jersey and/or
the state of incorporation or organization, if different, or the death, legal
incapacity or insolvency of J. Brian O'Neill.


(k)       Enforceability; Priority.  Any of the NL Loan Documents shall for any
reason without Mortgagee's specific written consent cease to be in full force
and effect, or shall be declared null and void or unenforceable in whole or in
part, or the validity or enforceability thereof, in whole or in part, shall be
challenged or denied by any party thereto other than Mortgagee; or the liens,
mortgages or security interests of Mortgagee in any of the Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Mortgagor or any person obligated to pay any part of
the Secured Indebtedness.


(l)       Material Adverse Change.  In Mortgagee's reasonable opinion:  (a) the
prospect of payment of all or any part of the Secured Indebtedness has been
impaired because of a material, adverse change in the Property or the financial
condition, results of operations, business or properties of Mortgagor,
Guarantor, or any person liable, directly or indirectly, for any of the Secured
Indebtedness, (b) a breach in any of the financial covenants regarding PRISA II
as set forth in Section 19.1, 19.2 or 19.3 of the Multi-Party Agreement (b) a
material impairment of any party to perform its obligation under the Amended and
Restated Agreement of Limited Partnership or (c) a material adverse change upon
the legality, validity, binding effect or enforceability of any of the NL Loan
Documents, the Amended and Restated Agreement of Limited Partnership, the Ground
Lease or the Redevelopment Agreement (as defined in the Settlement Agreement and
Release).


(m)             Other Property Related Agreements.  A default or event of
default occurs, by any party thereto, under any of the Amended and Restated
Agreement of Limited Partnership, the Ground Lease or the Redevelopment
Agreement, which default remains uncured beyond applicable grace and/or cure
periods provided thereby, or any of the foregoing is modified in any matter
whatsoever, without the prior written consent of Mortgagee, or is terminated for
any reason whatsoever.




Section 4.2  Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Mortgagee to give to Mortgagor any notice regarding a
default or incipient default, then if Mortgagee shall fail to give such notice
to Mortgagor as provided, the sole and exclusive remedy of Mortgagor for such
failure shall be to seek appropriate equitable relief to enforce the agreement
to give such notice and to have any acceleration of the maturity of the NL Note
and the Secured Indebtedness postponed or revoked and foreclosure proceedings in
connection therewith delayed or terminated pending or upon the curing of such
default in the manner and during the period of time permitted by such agreement,
if any, and Mortgagor shall have no right to damages or any other type of relief
not herein specifically set out against Mortgagee, all of which damages or other
relief are hereby waived by Mortgagor. Nothing herein or in any other NL Loan
Document shall operate or be construed to add on or make cumulative any cure or
grace periods specified in any of the NL Loan Documents.
 
 
ARTICLE 5


Remedies


Section 5.1.  Certain Remedies.  If a Default shall occur, which remains
uncured, Mortgagee may (but shall have no obligation to) exercise any one or
more of the following remedies, without notice (unless notice is required by
applicable statute):


(a)       Acceleration.  Mortgagee may at any time and from time to time declare
any or all of the Secured Indebtedness immediately due and payable and such
Secured Indebtedness shall thereupon be immediately due and payable.  Upon and
such declaration, such Secured Indebtedness shall thereupon be immediately due
and payable without presentment, demand, protest, notice of protest, notice of
acceleration or of intention to accelerate or any other notice or declaration of
any kind, all of which are hereby expressly waived by Mortgagor.  Without
limitation of the foregoing, upon the occurrence of a Default described in
clauses (A), (C) or (D) of subparagraph (i) of paragraph (d) of Section 4.1,
hereof, all of the Secured Indebtedness shall thereupon be immediately due and
payable, without presentment, demand, protest, notice of protest, declaration or
notice of acceleration or intention to accelerate, or any other notice,
declaration or act of any kind, all of which are hereby expressly waived by
Mortgagor.


(b)       Enforcement of Assignment of Rents.  In addition to the rights of
Mortgagee under Article 3 hereof, prior or subsequent to taking possession of
any portion of the Property or taking any action with respect to such
possession, Mortgagee may: (1) collect and/or sue for the Rents in Mortgagee's
own name, give receipts and releases therefor, and after deducting all expenses
of collection, including reasonable attorneys' fees and expenses, apply the net
proceeds thereof to the Secured Indebtedness in such manner and order as
Mortgagee may elect and/or to the operation and management of the Property,
including the payment of management, brokerage and reasonable attorney's fees
and expenses; and (2) require Mortgagor to transfer all security deposits and
records thereof to Mortgagee together with original counterparts of the Leases.


(c)         Foreclosure.  Mortgagee may, with or without entry, institute one or
more actions for the complete or partial foreclosure of this Mortgage or to
institute other proceedings according to law for foreclosure, and prosecute the
same to judgment, execution and sale, for the collection of the Secured
Indebtedness and all costs and expenses of such proceedings, including
reasonable attorneys’ fees and actual attorneys’ expenses.


To the extent permitted by law, Mortgagee has the option of proceeding as to
Mortgagor's interest in both the Premises and the Accessories in accordance with
its rights and remedies in respect of the Property, in which event the default
provisions of the Uniform Commercial Code will not apply.  Mortgagee also has
the option of exercising, in respect of Mortgagor's interest in the Property
consisting of Accessories, all of the rights and remedies available to a secured
party upon default under the applicable provisions of the New Jersey Uniform
Commercial Code.  In the event Mortgagee elects to proceed with respect to the
Accessories separately from the Land, whenever applicable provisions of the New
Jersey Uniform Commercial Code require that notice be reasonable, ten (10) days
notice will be deemed reasonable.


(d)             Mortgages of Conveyance and Transfer Upon the completion of
every foreclosure, the public officer acting under executive order of the court
(a "Selling Official") will execute and deliver to each purchaser a bill of sale
or deed of conveyance, as appropriate, for the items of the Property that are
sold.  Mortgagor hereby grants every such Selling Official the power as the
attorney-in-fact of Mortgagor to execute and deliver in Mortgagor's name all
deeds, bills of sale and conveyances necessary to convey and transfer to the
purchaser all of Mortgagor's rights, title and interest in the items of Property
which are sold.  Mortgagor hereby ratifies and confirms all that such
attorney-in-fact lawfully do pursuant to such power.  Nevertheless, Mortgagor,
if so requested by the Selling Official or by any purchaser, will ratify any
such sale by executing and delivering to such Selling Official or to such
purchaser, as applicable, such deeds, bills of sale or other Mortgages of
conveyance and transfer as may be specified in any such request.


(f)       Recitals.  The recitals contained in any Mortgage of conveyance or
transfer made by a Selling Official to any purchaser at any Judicial Sale will,
to the extent permitted by law, conclusively establish the truth and accuracy of
the matters stated therein, including the amount of the Obligations, the
occurrence of a Default, and the advertisement and conduct of such Judicial Sale
in the manner provided herein or under applicable law, and the qualification of
the Selling Official.  All prerequisites to such Judicial Sale will be presumed
from such recitals to have been satisfied and performed.


(g)             Divestiture of Title; Bar.  To the extent permitted by
applicable law, every sale made as contemplated by this Mortgage will operate to
divest all rights, title, and interest of Mortgagor in and to the items of the
Property that are sold, and will be a perpetual bar, both at law and in equity,
against Mortgagor and Mortgagor’s heirs, executors, administrators, personal
representatives, successors and assigns, and against everyone else, claiming the
item sold either from, through or under Mortgagor or Mortgagor’s heirs,
executors, administrators, personal representatives, successors or assigns.


(h)         Sale of Portion of Mortgaged Property. The Lien created by this
Mortgage, as it pertains to any Property that remains unsold, will not be
affected by foreclosure sale of less than all of the Property.


(i)         Receiver.  Mortgagee may apply to any court of competent
jurisdiction to have a receiver appointed to enter upon and take possession of
the Property, collect the Rents therefrom and apply the same as the court may
direct, such receiver to have all of the rights and powers permitted under the
laws of the State of New Jersey.  To the extent permitted by law, the right of
the appointment of such receiver shall be a matter of strict right without
regard to the value or the occupancy of the Property or the solvency or
insolvency of Mortgagor.  The expenses, including receiver's fees, reasonable
attorneys' fees, costs and agent's commission incurred pursuant to the powers
herein contained, together with interest thereon at the default rate under the
Notes, shall be secured hereby and shall be due and payable by Mortgagor
immediately without notice or demand. Notwithstanding the appointment of any
receiver or other custodian, Mortgagee shall be entitled as pledgee to the
possession and control of any cash or deposits at the time held by, payable, or
deliverable under the terms of this Mortgage to the Mortgagee, and the Mortgagee
shall have the right to offset the unpaid Secured Indebtedness against any such
cash or deposits in such order as Mortgagee may elect.


       (j)   Uniform Commercial Code.  Mortgagee may exercise any or all of its
rights and remedies under the New Jersey Uniform Commercial Code as in effect
from time to time, (or under the Uniform Commercial Code in force from time to
time in any other state to the extent the same is applicable law) or other
applicable law as well as all other rights and remedies possessed by Mortgagee,
all of which shall be cumulative.  Mortgagee is hereby authorized and empowered
to enter the Property or other place where the Accessories may be located
without legal process, and to take possession of the Accessories without notice
or demand, which hereby are waived to the maximum extent permitted by the laws
of the State of New Jersey.  Upon demand by Mortgagee, Mortgagor shall make the
Accessories available to Mortgagee at a place reasonably convenient to
Mortgagee.  Mortgagee may proceed under the Uniform Commercial Code as to all or
any part of the Accessories, and in conjunction therewith may exercise all of
the rights, remedies and powers of a secured creditor under the Uniform
Commercial Code.  Any notification required by the Uniform Commercial Code shall
be deemed reasonably and properly given if sent in accordance with the Notice
provisions of this Mortgage at least ten (10) days before any sale or other
disposition of the Accessories.  Mortgagee may choose to dispose of some or all
of the property, in any combination consisting of both Accessories and Property,
in one or more public or private sales to be held in accordance with the Law and
procedures applicable to real property, as permitted by Article 9 of the Uniform
Commercial Code.  Mortgagor agrees that such a sale of Accessories together with
Property constitutes a commercially reasonable sale of the Accessories.


(k)       Lawsuits.  Mortgagee may proceed by a suit or suits in equity or at
law, whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction.  Mortgagor hereby assents to the passage of a decree for
the sale of the Property by any equity court having jurisdiction.


(l)       Entry on Property.  Mortgagee is authorized, prior or subsequent to
the institution of any foreclosure proceedings, to the fullest extent permitted
by applicable law, to enter upon the Property, or any part thereof, and to take
possession of the Property and all books and records relating thereto, and to
exercise without interference from Mortgagor any and all rights which Mortgagor
has with respect to the management, possession, operation, protection or
preservation of the Property.  Mortgagee shall not be deemed to have taken
possession of the Property or any part thereof except upon the exercise of its
right to do so, and then only to the extent evidenced by its demand and overt
act specifically for such purpose.  All costs, expenses and liabilities of every
character reasonably incurred by Mortgagee in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation of
Mortgagor (which obligation Mortgagor hereby promises to pay) to Mortgagee
pursuant to this Mortgage.  If necessary to obtain the possession provided for
above, Mortgagee may invoke any and all legal remedies to dispossess Mortgagor.
In connection with any action taken by Mortgagee pursuant to this Section,
Mortgagee shall not be liable for any loss sustained by Mortgagor resulting from
any failure to let the Property or any part thereof, or from any act or omission
of Mortgagee in managing the Property unless such loss is caused by the willful
misconduct and bad faith of Mortgagee, nor shall Mortgagee be obligated to
perform or discharge any obligation, duty or liability of Mortgagor arising
under any lease or other agreement relating to the Property or arising under any
Permitted Encumbrance or otherwise arising, except as otherwise expressly
provided in any subordination, non-disturbance and attornment agreement executed
by Mortgagee with respect to the Property.  Mortgagor hereby assents to,
ratifies and confirms any and all actions of Mortgagee with respect to the
Property taken under this Section.


(m)             Other Rights and Remedies.  Mortgagee may exercise any and all
other rights and remedies which Mortgagee may have under the NL Loan Documents,
or at law or in equity or otherwise.


Section 5.3.  Proceeds of Foreclosure.  The proceeds of any sale held by
Mortgagee or any receiver or public officer in foreclosure of the liens and
security interests evidenced hereby shall be applied in accordance with the
requirements of applicable laws and to the extent consistent therewith:  FIRST,
to the payment of all necessary out of pocket costs and expenses incident to
such foreclosure sale, including but not limited to all reasonable attorneys'
fees and legal expenses, advertising costs, auctioneers' fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, all court
costs and charges of every character, and to the payment of the other Secured
Indebtedness, including specifically without limitation the principal, accrued
interest and reasonable attorneys' fees due and unpaid on the NL Note and the
amounts due and unpaid and owed to Mortgagee under this Mortgage, the order and
manner of application to the items in this clause FIRST to be in Mortgagee's
sole discretion; and SECOND, the remainder, if any there shall be, shall be paid
to Mortgagor, or to Mortgagor's representatives, successors or assigns, or such
other persons or entities (including the Mortgagee or beneficiary of any
inferior lien) as may be entitled thereto by law; provided, however, that if
Mortgagee is uncertain which person or persons are so entitled, Mortgagee may
interplead such remainder in any court of competent jurisdiction, and the amount
of any reasonable attorneys' fees, court costs and out of pocket expenses
incurred in such action shall be a part of the Secured Indebtedness and shall be
reimbursable (without limitation) from such remainder.


Section 5.4.  Mortgagee as Purchaser.  Mortgagee shall have the right to become
the purchaser at any sale held by Mortgagee or by any receiver or public officer
or at any public sale, and Mortgagee shall have the right to credit upon the
amount of Mortgagee's successful bid, to the extent necessary to satisfy such
bid, all or any part of the Secured Indebtedness in such manner and order as
Mortgagee may elect.


    Section 5.6.  Foreclosure as to Matured Debt.  Upon the occurrence of a
Default, Mortgagee shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made.  The proceeds of such
sale shall be applied as provided in Section 5.3 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Mortgagee deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.3 hereof.  Several sales may
be made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness.


Section 5.6.  Remedies Cumulative.  All rights and remedies provided for herein
and in any other NL Loan Document are cumulative of each other and of any and
all other rights and remedies existing at law or in equity, and Mortgagee shall,
in addition to the rights and remedies provided herein or in any other NL Loan
Document, be entitled to avail itself of all such other rights and remedies as
may now or hereafter exist at law or in equity for the collection of the Secured
Indebtedness and the enforcement of the covenants herein and the foreclosure of
the liens and security interests evidenced hereby, and the resort to any right
or remedy provided for hereunder or under any such other NL Loan Document or
provided for by law or in equity shall not prevent the concurrent or subsequent
employment of any other appropriate right or rights or remedy or remedies.


Section 5.7.  Mortgagee's Discretion as to Security.  Mortgagee may resort to
any security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to Mortgagee in
its sole discretion, and any such action shall not in anywise be considered as a
waiver of any of the rights, benefits, liens or security interests evidenced by
this Mortgage.


Section 5.8.  Mortgagor's Waiver of Certain Rights.  To the full extent
Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any appraisement, valuation, stay, extension or
redemption, homestead, moratorium, reinstatement, marshaling or forbearance, and
Mortgagor, for Mortgagor, Mortgagor's heirs, devisees, representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Property, to the extent permitted by applicable law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of intention to mature or declare due the whole of the Secured
Indebtedness, notice of election to mature or declare due the whole of the
Secured Indebtedness and all rights to a marshaling of assets of Mortgagor,
including the Property, or to a sale in inverse order of alienation in the event
of foreclosure of the liens and/or security interests hereby created.  Mortgagor
shall not have or assert any right under any statute or rule of law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatsoever to defeat, reduce or affect the right of Mortgagee under the terms of
this Mortgage to a sale of the Property for the collection of the Secured
Indebtedness without any prior or different resort for collection, or the right
of Mortgagee under the terms of this Mortgage to the payment of the Secured
Indebtedness out of the proceeds of sale of the Property in preference to every
other claimant whatsoever.  To the extent permitted by law, Mortgagor waives any
right or remedy which Mortgagor may have or be able to assert pursuant to any
provision of New Jersey law pertaining to the rights and remedies of
sureties.  If any law referred to in this Section and now in force, of which
Mortgagor or Mortgagor's heirs, devisees, representatives, successors or assigns
or any other persons claiming any interest in the Property might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the application of this Section
to the extent permitted by law.


Section 5.9.  Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Mortgagor or
Mortgagor's representatives, or successors as owners of the Property are
occupying or using the Property, or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of purchaser, at a
reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; and to the extent permitted by
applicable law, the purchaser at such sale shall, notwithstanding any language
herein apparently to the contrary, have the sole option to demand immediate
possession following the sale or to permit the occupants to remain as tenants at
will.  Except as otherwise expressly agreed to by Mortgagee in any
subordination, non-disturbance and attornment agreement executed by Mortgagee
with respect to the Property, after such foreclosure, any Leases to tenants or
subtenants that are subject to this Mortgage (either by their date, their
express terms, or by agreement of the tenant or subtenant) shall, at the sole
option of Mortgagee or any purchaser at such sale, either (i) continue in full
force and effect, and the tenant(s) or subtenant(s) thereunder will, upon
request, attorn to and acknowledge in writing to the purchaser or purchasers at
such sale or sales as landlord thereunder, or (ii) upon notice to such effect
from Mortgagee or any purchaser or purchasers, terminate within sixty (60) days
from the date of sale.  In the event the tenant fails to surrender possession of
the Property upon demand, the purchaser shall be entitled to institute and
maintain a summary action for possession of the Property (such as an action for
forcible detainer) in any court having jurisdiction.
 
 
ARTICLE 6


Miscellaneous


Section 6.1.  Scope of Mortgage.  This Mortgage is a mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and a collateral assignment, and also covers proceeds and
fixtures.


Section 6.2.  Effective as a Financing Statement.  This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including said
fixtures) is situated.  This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the New Jersey Uniform Commercial Code, in effect from
time to time, and similar provisions (if any) of the Uniform Commercial Code, as
in effect from time to time, as enacted in any other state where the Property is
situated which will be financed at the wellhead or minehead of the wells or
mines located on the Property and is to be filed for record in the real estate
records of each county where any part of the Property is situated.  This
Mortgage shall also be effective as a financing statement covering any other
Property and may be filed in any other appropriate filing or recording
office.  The mailing address of Mortgagor and the Mortgagee are set forth at the
preamble of this Mortgage.  A carbon, photographic or other reproduction of this
Mortgage or of any financing statement relating to this Mortgage shall be
sufficient as a financing statement for any of the purposes referred to in this
Section.


Section 6.3.  Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, following a Default, Mortgagee may at any time
notify the account debtors or obligors of any accounts, chattel paper, general
intangibles, negotiable instruments or other evidences of indebtedness included
in the Collateral to pay Mortgagee directly.


Section 6.4.  Waiver by Mortgagee.  Mortgagee may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Mortgagor with any covenant herein made by Mortgagor to the extent and in the
manner specified in such writing; (b) consent to Mortgagor's doing any act which
hereunder Mortgagor is prohibited from doing, or to Mortgagor's failing to do
any act which hereunder Mortgagor is required to do, to the extent and in the
manner specified in such writing; (c) release any part of the Property or any
interest therein from the lien and security interest of this Mortgage; or (d)
release any party liable, either directly or indirectly, for the Secured
Indebtedness or for any covenant herein or in any other NL Loan Document,
without impairing or releasing the liability of any other party.  No such act
shall in any way affect the rights or powers of Mortgagee hereunder except to
the extent specifically agreed to by Mortgagee in such writing.


Section 6.5.  No Impairment of Security.  The lien, security interest and other
security rights of Mortgagee hereunder or under any other NL Loan Document shall
not be impaired by any indulgence, moratorium or release granted by Mortgagee
including, but not limited to, any renewal, extension or modification which
Mortgagee may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which
Mortgagee may grant in respect of the Property, or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any Secured Indebtedness.  The taking of additional
security by Mortgagee shall not release or impair the lien, security interest or
other security rights of Mortgagee hereunder or affect the liability of
Mortgagor or of any endorser, guarantor or surety, or improve the right of any
junior lien mortgagee in the Property (without implying hereby Mortgagee's
consent to any junior lien).


Section 6.6.  Acts Not Constituting Waiver by Mortgagee.  Mortgagee may waive
any default without waiving any other prior or subsequent default.  Mortgagee
may remedy any default without waiving the default remedied.  Neither failure by
Mortgagee to exercise, nor delay by Mortgagee in exercising, nor discontinuance
of the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Secured Indebtedness or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date.  No single or partial exercise by Mortgagee of any right, power
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time.  No modification or waiver of any
provision hereof nor consent to any departure by Mortgagor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Mortgagee and then such waiver or consent shall be effective only in the
specific instance, for the purpose for which given and to the extent therein
specified.  No notice to nor demand on Mortgagor in any case shall of itself
entitle Mortgagor to any other or further notice or demand in similar or other
circumstances.  Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Mortgagee in immediately available
U.S. funds and shall be made and accepted subject to the condition that any
check or draft may be handled for collection in accordance with the practice of
the collecting bank or banks.  Acceptance by Mortgagee of any payment in an
amount less than the amount then due on any Secured Indebtedness shall be deemed
an acceptance on account only and shall not in any way excuse the existence of a
default hereunder, notwithstanding any notation on or accompanying such partial
payment to the contrary.


Section 6.7.  Mortgagor's Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, Mortgagee may,
without notice to Mortgagor, deal with such successor or successors in interest
with reference to this Mortgage and to the Secured Indebtedness in the same
manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor's liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby.  Mortgagor agrees that it shall
be bound by any modification of this Mortgage or any of the other NL Loan
Documents made by Mortgagee and any subsequent owner of the Property, with or
without notice to Mortgagor, and no such modifications shall impair the
obligations of Mortgagor under this Mortgage or any other NL Loan
Document.  Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Mortgagee's consent to any transfer of the Property.


Section 6.8.  Place of Payment; Forum; Waiver of Jury Trial.  All Secured
Indebtedness which may be owing hereunder at any time by Mortgagor shall be
payable at the place designated in the NL Note (or if no such designation is
made, at the address of Mortgagee indicated at the end of this
Mortgage).  Mortgagor hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state or federal court sitting in the State of New Jersey or of any state or
federal court sitting in the jurisdiction in which the Secured Indebtedness is
payable over any suit, action or proceeding arising out of or relating to this
Mortgage or the Secured Indebtedness.  Mortgagor hereby irrevocably waives, to
the fullest extent permitted by law, any objection that Mortgagor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum.  Mortgagor hereby agrees and consents that,
in addition to any methods of service of process provided for under applicable
law, all service of process in any such suit, action or proceeding in any New
Jersey state court or any United States federal court sitting in the
jurisdiction in which the Secured Indebtedness is payable may be made by
certified or registered mail, return receipt requested, directed to Mortgagor at
its address stated at the end of this Mortgage, or at a subsequent ad­dress of
Mortgagor of which Mortgagee received actual notice from Mortgagor in accordance
with this Mortgage, and service so made shall be complete five (5) days after
the same shall have been so mailed.  Nothing herein shall affect the right of
Mortgagee to serve process in any manner permitted by law or limit the right of
Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR AND MORTGAGEE
(BY ACCEPTANCE OF THIS MORTGAGE) WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION
WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS
MORTGAGE OR ANY OTHER NL LOAN DOCUMENT.


Section 6.9.  Subrogation to Existing Liens; Vendor's Lien.  To the extent that
proceeds of the NL Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Mortgagee at Mortgagor's request, and Mortgagee
shall be subrogated to any and all rights, security interests and liens owned by
any owner or Mortgagee of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Mortgage shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder.  It is expressly understood that, in consideration of the
payment of such indebtedness by Mortgagee, Mortgagor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness.  To the extent permitted by law, if all or any portion of the
proceeds of the loans evidenced by the Notes or of any other Secured
Indebtedness has been advanced for the purpose of paying the purchase price for
all or a part of the Property, no vendor's lien is waived; and Mortgagee shall
have, and is hereby granted, a vendor's lien on the Property as cumulative
additional security for the Secured Indebtedness.  To the extent permitted by
law, Mortgagee may foreclose under this Mortgage or under the vendor's lien
without waiving the other or may foreclose under both.


Section 6.10.  Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.


Section 6.11.  Nature of Loans; Compliance with Usury Laws.  The loan evidenced
by the NL Notes is being made solely for the purpose of carrying on or acquiring
a business or commercial enterprise.  It is the intent of Mortgagor and
Mortgagee and all other parties to the NL Loan Documents to conform to and
contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between Mortgagee and Mortgagor (or any other party
liable with respect to any indebtedness under the NL Loan Documents) are hereby
limited by the provisions of this Section which shall override and control all
such agreements, whether now existing or hereafter arising.  In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged, chargeable, or received
under this Mortgage, the NL Note or any other NL Loan Document or otherwise,
exceed the maximum nonusurious amount permitted by applicable law (the "Maximum
Amount").  If, from any possible construction of any document, interest would
otherwise be payable in excess of the Maximum Amount, any such construction
shall be subject to the provisions of this Section and such document shall ipso
facto be automatically reformed and the interest payable shall be automatically
reduced to the Maximum Amount, without the necessity of execution of any
amendment or new document.  If Mortgagee shall ever receive anything of value
which is characterized as interest under applicable law and which would apart
from this provision be in excess of the Maximum Amount, an amount equal to the
amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Secured
Indebtedness in the inverse order of its maturity and not to the payment of
interest, or refunded to Mortgagor or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid
principal.  The right to accelerate maturity of the NL Note or any other Secured
Indebtedness does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and Mortgagee does not
intend to charge or receive any unearned interest in the event of
accelera­tion.  All interest paid or agreed to be paid to Mortgagee shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term (including any renewal or extension) of
such indebtedness so that the amount of interest on account of such indebtedness
does not exceed the Maximum Amount. As used in this Section, the term
"applicable law" shall mean the laws of the State of New Jersey or the federal
laws of the United States applicable to this transaction, whichever laws allow
the greater interest, as such laws now exist or may be changed or amended or
come into effect in the future.


    Section 6.12.  Notices.  All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other NL Loan Document shall be in writing and, unless otherwise
specifically provided in such other NL Loan Document, shall be deemed
sufficiently given or furnished if delivered by personal delivery, by nationally
recognized overnight courier service, or by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the party
as set forth in Multi-Party Agreement (unless changed by similar notice in
writing given by the particular party whose address is to be changed) or by
facsimile.  Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt.  Notwithstanding
the foregoing, no notice of change of address shall be effective except upon
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in any NL Loan Document or to require giving
of notice or demand to or upon any person in any situation or for any reason.


Section 6.13.  Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the deter­mination that
the application of any provision of this Mortgage to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to other persons or circumstances.


Section 6.14.  Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not consti­tute any part of
such subdivisions, and shall be disregarded in construing the language contained
in such subdivisions.  The use of the words "herein," "hereof," "hereunder" and
other similar compounds of the word "here" shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
"person" and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.


Section 6.15.  Reporting Compliance.  Mortgagor agrees to comply with any and
all reporting requirements applicable to the transaction evidenced by the NL
Note and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.


Section 6.16.  Mortgagee's Consent.  Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required or requested, (a) the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Mortgagee, and Mortgagee shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Mortgagee's judgment, and (b) no approval or consent of Mortgagee shall be
deemed to have been given except by a specific writing intended for the purpose
and executed by an authorized representative of Mortgagee.


Section 6.17.  Mortgagor.  Unless the context clearly indicates otherwise, as
used in this Mortgage, "Mortgagor" means the Mortgagors named in the Preamble of
this Mortgage.  The obligations of Mortgagor hereunder shall be joint and
several.  If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor's duly authorized representatives.  If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor's disability.


Section 6.18.  Execution; Recording.  This Mortgage has been executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first page
hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page
hereof.  Mortgagor will cause this Mortgage and all amendments and supplements
thereto and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as Mortgagee shall reasonably request and will
pay all such recording, filing, re-recording and refiling taxes, fees and other
charges.


Section 6.19.  Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the successors and
assigns of Mortgagor, and shall inure to the bene­fit of Mortgagee and shall
constitute covenants running with the Land.  All references in this Mortgage to
Mortgagor shall be deemed to include all such successors and assigns of
Mortgagor.


Section 6.20.  Modification or Termination.  The NL Loan Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted.  Any alleged modification or termination which is
not so documented shall not be effective as to any party.


Section 6.21.  No Partnership, Etc..  The relationship between Mortgagee and
Mortgagor is solely that of lender and borrower.  No Mortgagee has any fiduciary
or other special relationship with Mortgagor.  Nothing contained in the NL Loan
Documents is intended to create any partnership, joint venture, association or
special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor are set forth
herein and in the other NL Loan Documents and any additional implied covenants
or duties are hereby disclaimed.  Any inferences to the contrary of any of the
foregoing are hereby expressly negated.


Section 6.22.  Applicable Law.    THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT
AND INTERPRETATION, SHALL BE GOVERNED BY NEW JERSEY LAW AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE
STATE OF NEW JERSEY (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW JERSEY ARE GOVERNED BY THE LAWS OF
SUCH OTHER JURISDICTION.


Section 6.23.  Entire Agreement.  The NL Loan Documents constitute the entire
understanding and agreement between Mortgagor and Mortgagee with respect to the
transactions arising in connection with the indebtedness secured hereby and
supersede all prior written or oral understandings and agreements between
Mortgagor and Mortgagee with respect to the matters addressed in the NL Loan
Documents.  Mortgagor hereby acknowledges that, except as incorporated in
writing in the NL Loan Documents, there are not, and were not, and no persons
are or were authorized by Mortgagee to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the NL Loan Documents.


Section 6.24.  Intercreditor Agreement; Conflicts.  Notwithstanding anything to
the contrary contained herein, this Mortgage (including, without limitation the
enforcement of the rights, remedies and obligations as set forth hereunder) is
and shall remain subject and the terms, covenants, conditions set forth in the
Intercreditor Agreement.  In the event of any conflict or ambiguity with between
the terms, covenants and conditions of the Intercreditor Agreement and this
Mortgage, the provisions of the Intercreditor Agreement shall control.


SIGNATURES BEGIN ON FOLLOWING PAGE



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor has executed this instrument under seal as of the
date first written on page 1 hereof.


MORTGAGOR:


SAYREVILLE SEAPORT ASSOCIATES, L.P., a Delaware
limited partnership


By:    Sayreville Seaport Associates Acquisition
          Company, LLC, a Delaware limited liability company
          General Partner




By:  /s/ Jon Robinson             (SEAL)
                              Name:  Jon Robinson
      Title:  Vice President



 
 
 

--------------------------------------------------------------------------------

 



COMMONWEALTH OF PENNSYLVANIA, COUNTY OF Montgomery, TO WIT:


I HEREBY CERTIFY, that on this 15th day of October, 2008, before me, the
undersigned Notary Public of said State, personally appeared Jon Robinson, who
acknowledged himself to be the Vice President of Sayreville Seaport Associates
Acquisition Company, LLC, a Delaware limited  liability company and the General
Partner of  Sayreville Seaport Associates, L.P., a Delaware limited partnership,
known to me, (or satisfactorily proven) to be the person whose name is
subscribed to the within instrument, and acknowledged that he executed the same
for the purposes therein contained as the duly authorized Vice President of said
limited liability company by signing the name of the limited liability company
by himself as Vice President.


WITNESS my hand and Notarial Seal.






/s/ Harry A. Reichner
Harry A. Reicher, Notary Public


My Commission Expires:  November 13, 2010


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
LEGAL DESCRIPTION
 
 
 
Includes meets and bounds legal description of property parcels C performed by
CME Associates dated December 12, 2007.